UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Balanced Fund The fund's portfolio 6/30/13 (Unaudited) COMMON STOCKS (48.5%) (a) Shares Value Basic materials (2.5%) Agnico-Eagle Mines, Ltd. (Canada) 290 $7,997 Agrium, Inc. (Canada) 692 60,176 Air Liquide SA (France) 560 68,892 Akzo Nobel NV (Netherlands) 3,021 169,693 Amcor, Ltd. (Australia) 4,770 44,065 American Vanguard Corp. 5,320 124,648 Andersons, Inc. (The) 1,721 91,540 Archer Daniels-Midland Co. 2,956 100,238 Arkema (France) 1,406 128,377 Asahi Kasei Corp. (Japan) 2,000 13,230 Assa Abloy AB Class B (Sweden) 9,816 382,660 Axiall Corp. 13,773 586,454 BASF SE (Germany) 15,195 1,357,114 Bemis Co., Inc. 12,781 500,248 BHP Billiton PLC (United Kingdom) 12,262 314,943 BHP Billiton, Ltd. (Australia) 20,818 599,875 Buckeye Technologies, Inc. 3,291 121,899 Cambrex Corp. (NON) 21,198 296,136 Cameco Corp. (Canada) 5,100 105,366 CF Industries Holdings, Inc. 6,362 1,091,083 Chemtura Corp. (NON) 20,547 417,104 Chicago Bridge & Iron Co., NV 14,817 883,982 China Shanshui Cement Group, Ltd. (China) 258,000 115,028 Croda International PLC (United Kingdom) 1,000 37,780 Cytec Industries, Inc. 5,917 433,420 Domtar Corp. (Canada) 4,341 288,677 Eastman Chemical Co. 15,200 1,064,152 Evraz PLC (United Kingdom) 127,057 187,683 Fletcher Building, Ltd. (New Zealand) 2,790 18,197 Fortescue Metals Group, Ltd. (Australia) 20,718 56,835 Fortune Brands Home & Security, Inc. 22,590 875,137 Givaudan SA (Switzerland) 10 12,913 Glencore Xstrata PLC (United Kingdom) 64,521 268,405 Goldcorp, Inc. (Canada) 11,196 278,064 Golden Agri-Resources, Ltd. (Singapore) 112,000 49,201 GrainCorp, Ltd. Class A (Australia) 5,283 60,646 Holcim, Ltd. (Switzerland) 2,821 196,856 Horsehead Holding Corp. (NON) 23,334 298,909 Huntsman Corp. 23,100 382,536 Innophos Holdings, Inc. 6,423 302,973 Innospec, Inc. 6,224 250,080 International Flavors & Fragrances, Inc. 236 17,738 Intrepid Potash, Inc. 1,724 32,842 Israel Chemicals, Ltd. (Israel) 2,580 25,420 Kansai Paint Co., Ltd. (Japan) 1,000 12,766 KapStone Paper and Packaging Corp. 7,600 305,368 Koninklijke Boskalis Westminster NV (Netherlands) 6,810 248,153 Koppers Holdings, Inc. 4,630 176,773 Kraton Performance Polymers, Inc. (NON) 6,176 130,931 Kuraray Co., Ltd. (Japan) 10,800 151,599 L.B. Foster Co. Class A 2,577 111,249 Landec Corp. (NON) 14,903 196,869 Linde AG (Germany) 350 65,171 Louisiana-Pacific Corp. (NON) 2,837 41,959 LSB Industries, Inc. (NON) 17,995 547,228 LyondellBasell Industries NV Class A 32,249 2,136,819 Minerals Technologies, Inc. 2,558 105,748 Monsanto Co. 43,914 4,338,703 Mosaic Co. (The) 1,076 57,900 Newcrest Mining, Ltd. (Australia) 2,312 20,765 Nitto Denko Corp. (Japan) 14,100 907,135 NN, Inc. (NON) 16,677 190,285 Oji Holdings Corp. (Japan) 2,000 8,067 OM Group, Inc. (NON) 5,544 171,420 Orica, Ltd. (Australia) 470 8,835 Packaging Corp. of America 11,956 585,366 Potash Corp. of Saskatchewan, Inc. (Canada) 3,246 123,770 PPG Industries, Inc. 11,936 1,747,550 Randgold Resources, Ltd. (Jersey) 540 34,347 Rio Tinto PLC (United Kingdom) 11,826 484,707 Rio Tinto, Ltd. (Australia) 8,469 402,256 S&W Seed Co. (NON) 15,465 129,597 Sherwin-Williams Co. (The) 8,405 1,484,323 Sigma-Aldrich Corp. 142 11,411 Sika AG (Switzerland) 7 18,073 Solvay SA (Belgium) 610 79,801 Sumitomo Metal Mining Co., Ltd. (Japan) 22,000 245,368 Syngenta AG (Switzerland) 1,386 540,524 Taiheiyo Cement Corp. (Japan) 3,000 9,590 Toray Industries, Inc. (Japan) 3,000 19,422 Trex Co., Inc. (NON) 6,832 324,452 Tronox, Ltd. Class A 5,640 113,646 Valspar Corp. 10,453 675,996 Veidekke ASA (Norway) 14,842 113,620 voestalpine AG (Austria) 10,872 382,724 W.R. Grace & Co. (NON) 9,534 801,237 Wendel SA (France) 2,871 295,098 Yamana Gold, Inc. (Canada) 1,040 9,918 Capital goods (3.4%) ABB, Ltd. (Switzerland) 20,274 437,692 ACS Actividades de Construccion y Servicios SA (Spain) 5,244 138,263 Aecom Technology Corp. (NON) 17,900 569,041 AGCO Corp. 1,934 97,067 Alliant Techsystems, Inc. 3,167 260,739 Altra Holdings, Inc. 12,803 350,546 Avery Dennison Corp. 15,800 675,608 AZZ, Inc. 4,928 190,024 Ball Corp. 17,566 729,692 Beijing Enterprises Water Group, Ltd. (China) 508,000 181,396 Boeing Co. (The) 67,514 6,916,134 Chart Industries, Inc. (NON) 4,579 430,838 Chase Corp. 6,716 150,170 CNH Global NV 1,601 66,698 Coway Co., Ltd. (South Korea) 4,260 207,457 Cummins, Inc. 21,049 2,282,975 Daelim Industrial Co., Ltd. (South Korea) 2,149 162,579 Deere & Co. 1,130 91,813 Delphi Automotive PLC (United Kingdom) 45,500 2,306,395 Douglas Dynamics, Inc. 10,919 141,729 DXP Enterprises, Inc. (NON) 2,527 168,298 Embraer SA ADR (Brazil) 2,800 103,292 European Aeronautic Defence and Space Co. NV (France) 20,844 1,108,381 Franklin Electric Co., Inc. 9,712 326,809 Gardner Denver, Inc. 7,800 586,404 Generac Holdings, Inc. 7,748 286,753 General Dynamics Corp. 34,511 2,703,247 Great Lakes Dredge & Dock Corp. 15,113 118,184 Greenbrier Companies, Inc. (NON) 15,793 384,875 Guodian Technology & Environment Group Co., Ltd. (China) (NON) 315,000 94,881 HEICO Corp. 2,508 126,328 Hyster-Yale Materials Holdings, Inc. 2,486 156,096 IHI Corp. (Japan) 79,000 299,543 IMI PLC (United Kingdom) 23,144 438,253 Ingersoll-Rand PLC 34,400 1,909,888 Jain Irrigation Systems, Ltd. (India) 92,215 80,186 JGC Corp. (Japan) 12,000 431,990 Kadant, Inc. 7,249 218,702 Kawasaki Heavy Industries, Ltd. (Japan) 103,000 316,802 KBR, Inc. 22,000 715,000 Leggett & Platt, Inc. 22,800 708,852 Lindsay Corp. 816 61,184 Lockheed Martin Corp. (S) 27,534 2,986,338 McDermott International, Inc. (NON) 32,360 264,705 Metso Corp. OYJ (Finland) 1,455 49,300 Miller Industries, Inc. 8,419 129,484 Mine Safety Appliances Co. 2,337 108,787 Mitsubishi Electric Corp. (Japan) 15,000 140,527 NACCO Industries, Inc. Class A 1,252 71,715 Northrop Grumman Corp. 28,344 2,346,883 Raytheon Co. 36,677 2,425,083 Rexam PLC (United Kingdom) 5,832 42,219 Rockwell Collins, Inc. 182 11,541 Roper Industries, Inc. 152 18,881 Safran SA (France) 7,897 411,300 Schindler Holding AG (Switzerland) 2,862 398,076 Singapore Technologies Engineering, Ltd. (Singapore) 113,000 371,714 Societe BIC SA (France) 380 38,017 Standard Motor Products, Inc. 11,972 411,118 Standex International Corp. 3,563 187,948 Staples, Inc. 91,008 1,443,387 Stoneridge, Inc. (NON) 18,845 219,356 Terex Corp. (NON) 17,700 465,510 TriMas Corp. (NON) 14,285 532,545 United Technologies Corp. 290 26,953 Valmont Industries, Inc. 1,160 165,984 Vinci SA (France) 10,802 538,894 WABCO Holdings, Inc. (NON) 10,000 746,900 Zodiac Aerospace (France) 350 46,196 Communication services (2.3%) Arris Group, Inc. (NON) 6,387 91,653 Aruba Networks, Inc. (NON) 4,505 69,197 AT&T, Inc. 70,333 2,489,788 BCE, Inc. (Canada) 4,599 188,560 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 21,690 28,853 British Sky Broadcasting Group PLC (United Kingdom) 1,070 12,912 BroadSoft, Inc. (NON) 1,534 42,338 BT Group PLC (United Kingdom) 118,392 554,032 CalAmp Corp. (NON) 13,416 195,874 CenturyLink, Inc. 575 20,326 Comcast Corp. Class A 172,067 7,206,166 Deutsche Telekom AG (Germany) 26,654 310,882 DISH Network Corp. Class A 27,800 1,182,056 EchoStar Corp. Class A (NON) 27,827 1,088,314 Eutelsat Communications SA (France) 990 28,020 France Telecom SA (France) 26,089 245,683 Frontier Communications Corp. 44,838 181,594 HSN, Inc. 2,870 154,176 IAC/InterActiveCorp. 29,382 1,397,408 InterDigital, Inc. 843 37,640 InterXion Holding NV (Netherlands) (NON) 13,217 345,360 Iridium Communications, Inc. (NON) 18,974 147,238 Jazztel PLC (Spain) (NON) 13,835 107,471 Loral Space & Communications, Inc. 3,536 212,089 NeuStar, Inc. Class A (NON) 5,320 258,978 NICE Systems, Ltd. (Israel) 280 10,326 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 1,800 93,945 NTT DoCoMo, Inc. (Japan) 287 445,953 SBA Communications Corp. Class A (NON) 144 10,673 SES SA GDR (France) 1,590 45,412 StarHub, Ltd. (Singapore) 5,000 16,488 Swisscom AG (Switzerland) 60 26,220 TDC A/S (Denmark) 37,085 300,020 Tele2 AB Class B (Sweden) 15,873 185,720 Telecom Italia SpA (Italy) 102,480 71,178 Telefonica SA (Spain) (NON) 24,049 309,441 Telenor ASA (Norway) 14,708 291,564 Telstra Corp., Ltd. (Australia) 88,486 385,226 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 12,886 74,692 TW telecom, inc. (NON) 25,900 728,826 Ubiquiti Networks, Inc. 12,987 227,792 USA Mobility, Inc. 9,843 133,570 Verizon Communications, Inc. 165,450 8,328,753 Vodafone Group PLC (United Kingdom) 302,679 868,603 Ziggo NV (Netherlands) 9,739 388,790 Conglomerates (0.9%) 3M Co. 794 86,824 AMETEK, Inc. 30,058 1,271,453 Danaher Corp. 58,658 3,713,051 General Electric Co. 144,035 3,340,172 Marubeni Corp. (Japan) 22,000 147,086 Mitsubishi Corp. (Japan) 17,500 299,815 Siemens AG (Germany) 10,781 1,089,341 Tyco International, Ltd. 57,599 1,897,887 Consumer cyclicals (5.8%) ABC-Mart, Inc. (Japan) 200 7,804 Adidas AG (Germany) 2,748 297,012 ADT Corp. (The) (NON) 28,599 1,139,670 Advance Auto Parts, Inc. 11,217 910,484 Amazon.com, Inc. (NON) 316 87,750 American Eagle Outfitters, Inc. 30,800 562,408 ANN, Inc. (NON) 9,474 314,537 Ascent Capital Group, Inc. Class A (NON) 1,072 83,691 Atresmedia Corp de Medios de Comunicaion S.A. (Spain) 4,668 36,501 AutoZone, Inc. (NON) 55 23,303 Axel Springer AG (Germany) 760 32,382 Babcock International Group PLC (United Kingdom) 19,644 330,745 Bayerische Motoren Werke (BMW) AG (Germany) 3,453 301,671 Bed Bath & Beyond, Inc. (NON) 27,112 1,922,241 Belo Corp. Class A 14,960 208,692 Big Lots, Inc. (NON) 21,625 681,836 Blyth, Inc. 11,015 153,769 Booz Allen Hamilton Holding Corp. 10,415 181,013 BR Malls Participacoes SA (Brazil) 12,100 108,183 Bridgestone Corp. (Japan) 7,600 259,047 Brunswick Corp. 11,532 368,447 Buckle, Inc. (The) 2,953 153,615 Bunzl PLC (United Kingdom) 1,060 20,689 Bureau Veritas SA (France) 10,724 277,712 Carmike Cinemas, Inc. (NON) 9,348 180,977 Chico's FAS, Inc. 29,700 506,682 Cie Financiere Richemont SA (Switzerland) 6,430 564,050 Cie Generale des Etablissements Michelin (France) 4,157 369,837 Coach, Inc. 32,549 1,858,222 Compass Group PLC (United Kingdom) 61,863 792,811 Continental AG (Germany) 2,621 349,231 Corporate Executive Board Co. (The) 2,184 138,072 Crocs, Inc. (NON) 7,423 122,480 CST Brands, Inc. (NON) 5,711 175,956 Daihatsu Motor Co., Ltd. (Japan) 14,000 265,403 Daimler AG (Registered Shares) (Germany) 4,956 299,550 Daito Trust Construction Co., Ltd. (Japan) 500 47,140 Deckers Outdoor Corp. (NON) 1,867 94,302 Deluxe Corp. 12,255 424,636 Demand Media, Inc. (NON) 18,055 108,682 Destination Maternity Corp. 13,958 343,367 Dillards, Inc. Class A 5,571 456,655 Dollar General Corp. (NON) 326 16,440 Dollar Tree, Inc. (NON) 320 16,269 Don Quijote Co., Ltd. (Japan) 300 14,628 Ecolab, Inc. 591 50,347 Equifax, Inc. 207 12,199 Expedia, Inc. 13,190 793,379 Experian Group, Ltd. (United Kingdom) 17,332 300,616 Five Below, Inc. (NON) 1,638 60,213 Foot Locker, Inc. 22,890 804,126 Francesca's Holdings Corp. (NON) (S) 4,988 138,617 Fuji Heavy Industries, Ltd. (Japan) 25,000 616,445 G&K Services, Inc. Class A 3,877 184,545 GameStop Corp. Class A 6,568 276,053 Gannett Co., Inc. 38,503 941,783 Gap, Inc. (The) 38,300 1,598,259 Geberit International AG (Switzerland) 130 32,185 Genesco, Inc. (NON) 4,785 320,547 Global Cash Access Holdings, Inc. (NON) 17,091 106,990 Global Mediacom Tbk PT (Indonesia) 1,263,500 271,368 Green Dot Corp. Class A (NON) 7,083 141,306 Harbinger Group, Inc. (NON) 15,516 116,991 Hino Motors, Ltd. (Japan) 28,000 411,137 HMS Holdings Corp. (NON) 4,671 108,834 Home Depot, Inc. (The) 101,722 7,880,403 Isuzu Motors, Ltd. (Japan) 78,000 534,105 ITV PLC (United Kingdom) 163,207 348,900 Jarden Corp. (NON) 19,050 833,438 KAR Auction Services, Inc. 19,690 450,310 Kimberly-Clark Corp. 640 62,170 Kingfisher PLC (United Kingdom) 44,689 233,944 La-Z-Boy, Inc. 22,438 454,818 Lear Corp. 15,845 957,989 Liquidity Services, Inc. (NON) (S) 4,476 155,183 Lowe's Cos., Inc. 109,612 4,483,131 LS Corp. (South Korea) 551 33,394 Lumber Liquidators Holdings, Inc. (NON) 1,314 102,321 Macy's, Inc. 46,767 2,244,816 Magna International, Inc. (Canada) 90 6,406 Marcus Corp. 15,687 199,539 MasterCard, Inc. Class A 163 93,644 Matahari Department Store Tbk PT (Indonesia) (NON) 121,500 141,531 MAXIMUS, Inc. 1,499 111,646 McGraw-Hill Cos., Inc. (The) 32,114 1,708,144 MGM China Holdings, Ltd. (Hong Kong) 176,800 471,957 Mitsubishi Motors Corp. (Japan) (NON) 256,000 351,098 MSC Industrial Direct Co., Inc. Class A 98 7,591 Namco Bandai Holdings, Inc. (Japan) 16,400 266,673 Navistar International Corp. (NON) 5,623 156,094 Next PLC (United Kingdom) 10,319 713,675 Nintendo Co., Ltd. (Japan) 1,000 117,979 Nissan Motor Co., Ltd. (Japan) 41,300 418,570 Nitori Holdings Co., Ltd. (Japan) 250 20,180 Nu Skin Enterprises, Inc. Class A 4,827 295,026 O'Reilly Automotive, Inc. (NON) 14,912 1,679,389 Omnicom Group, Inc. 425 26,720 OPAP SA (Greece) (NON) 23,219 194,438 Oriental Land Co., Ltd. (Japan) 200 30,936 Park24 Co., Ltd. (Japan) 500 9,070 Paychex, Inc. 992 36,228 Pearson PLC (United Kingdom) 4,232 75,142 Perry Ellis International, Inc. 12,343 250,686 PetSmart, Inc. 14,826 993,194 Pier 1 Imports, Inc. 4,146 97,390 PPR SA (France) 630 127,523 Prada SpA (Italy) 16,300 146,636 Priceline.com, Inc. (NON) 4,885 4,040,530 PulteGroup, Inc. (NON) 51,200 971,264 Randstad Holding NV (Netherlands) 3,104 126,746 ReachLocal, Inc. (NON) 11,424 140,058 Reed Elsevier NV (Netherlands) 2,240 37,155 Rinnai Corp. (Japan) 200 14,238 Ross Stores, Inc. 300 19,443 Ryland Group, Inc. (The) 9,887 396,469 Sands China, Ltd. (Hong Kong) 21,600 100,889 Sankyo Co., Ltd. (Japan) 300 14,172 Scania AB Class B (Sweden) 15,762 314,031 Scripps Networks Interactive Class A 170 11,349 Sears Hometown and Outlet Stores, Inc. (NON) 5,098 222,885 Secom Co., Ltd. (Japan) 500 27,226 Select Comfort Corp. (NON) 10,239 256,589 Shimamura Co., Ltd. (Japan) 100 12,150 Sinclair Broadcast Group, Inc. Class A 17,145 503,720 Singapore Press Holdings, Ltd. (Singapore) 8,000 26,261 SJM Holdings, Ltd. (Hong Kong) 183,000 445,081 Sodexho (France) 530 44,134 Sonic Automotive, Inc. Class A 36,372 768,904 Sports Direct International PLC (United Kingdom) (NON) 17,154 143,022 Sun TV Network, Ltd. (India) 7,591 48,474 Suzuki Motor Corp. (Japan) 19,700 454,327 Swatch Group AG (The) (Switzerland) 545 298,610 Swatch Group AG (The) (Switzerland) 3,121 292,828 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 30,037 Target Corp. 779 53,642 Tata Motors, Ltd. (India) 21,180 99,431 Tempur-Pedic International, Inc. (NON) 2,959 129,900 Tesla Motors, Inc. (NON) 700 75,201 Thomas Cook Group PLC (United Kingdom) (NON) 129,145 252,080 Tile Shop Holdings, Inc. (NON) 8,506 246,334 Time Warner, Inc. 1,160 67,071 TiVo, Inc. (NON) 7,688 84,952 TJX Cos., Inc. (The) 71,700 3,589,302 Tom Tailor Holding AG (Germany) (NON) 4,996 106,487 Total Systems Services, Inc. 59,100 1,446,768 Towers Watson & Co. Class A 170 13,930 Town Sports International Holdings, Inc. 15,314 164,932 Toyota Motor Corp. (Japan) 16,600 1,002,329 Tractor Supply Co. 139 16,348 Trump Entertainment Resorts, Inc. (NON) 180 360 TUI Travel PLC (United Kingdom) 46,283 249,963 URS Corp. 11,753 554,977 USS Co. Ltd. (Japan) 150 19,042 Vail Resorts, Inc. 1,865 114,735 Valeo SA (France) 2,722 170,292 ValueClick, Inc. (NON) 9,803 241,938 Verisk Analytics, Inc. Class A (NON) 245 14,627 Viacom, Inc. Class B 705 47,975 VOXX International Corp. (NON) 23,261 285,412 Wal-Mart Stores, Inc. 11,219 835,703 WPP PLC (United Kingdom) 31,384 536,182 Wyndham Worldwide Corp. 19,685 1,126,573 Wynn Resorts, Ltd. 10,397 1,330,816 Consumer staples (4.9%) AFC Enterprises (NON) 11,562 415,538 Ajinomoto Co., Inc. (Japan) 26,000 381,721 Altria Group, Inc. 1,634 57,174 Angie's List, Inc. (NON) 3,819 101,394 Anheuser-Busch InBev NV (Belgium) 7,687 681,954 Associated British Foods PLC (United Kingdom) 24,939 660,180 Avis Budget Group, Inc. (NON) 13,245 380,794 Barrett Business Services, Inc. 3,559 185,815 Barry Callebaut AG (Switzerland) 20 18,335 Beacon Roofing Supply, Inc. (NON) 7,949 301,108 Benesse Holdings, Inc. (Japan) 400 14,435 Blue Nile, Inc. (NON) 3,281 123,956 Bright Horizons Family Solutions, Inc. (NON) 6,097 211,627 Brinker International, Inc. 10,344 407,864 British American Tobacco (BAT) PLC (United Kingdom) 16,273 835,674 Bunge, Ltd. 508 35,951 C&C Group PLC (Ireland) 17,545 94,489 Calbee, Inc. (Japan) 4,200 398,507 Capita PLC (United Kingdom) 1,850 27,257 Carrefour SA (France) 11,498 314,130 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 58,000 3,739 Church & Dwight Co., Inc. 266 16,415 Coca-Cola Co. (The) 26,686 1,070,375 Cola-Cola Amatil, Ltd. (Australia) 8,638 100,027 Colgate-Palmolive Co. 36,364 2,083,294 Colruyt SA (Belgium) 650 34,171 Constellation Brands, Inc. Class A (NON) 17,100 891,252 Core-Mark Holding Co., Inc. 3,743 237,681 Costco Wholesale Corp. 19,700 2,178,229 CVS Caremark Corp. 79,946 4,571,312 DeNA Co., Ltd. (Japan) 5,600 109,250 Diageo PLC (United Kingdom) 10,894 312,475 Distribuidora Internacional de Alimentacion SA (Spain) 32,179 242,268 Dunkin' Brands Group, Inc. 184 7,879 Fiesta Restaurant Group, Inc. (NON) 3,522 121,122 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,400 144,466 General Mills, Inc. 48,624 2,359,723 Geo Group, Inc. (The) 9,948 337,735 Grand Canyon Education, Inc. (NON) 6,278 202,340 Hain Celestial Group, Inc. (The) (NON) 1,736 112,788 Heineken Holding NV (Netherlands) 7,309 409,419 Henkel AG & Co. KGaA (Preference) (Germany) 2,443 229,242 Hershey Co. (The) 358 31,962 Ingredion, Inc. 901 59,124 ITOCHU Corp. (Japan) 7,900 91,216 ITT Educational Services, Inc. (NON) (S) 25,285 616,954 Japan Tobacco, Inc. (Japan) 35,300 1,247,624 JM Smucker Co. (The) 10,660 1,099,579 Kao Corp. (Japan) 6,700 228,011 Kellogg Co. 515 33,078 Kerry Group PLC Class A (Ireland) 6,799 375,358 Koninklijke Ahold NV (Netherlands) 18,433 273,845 Kraft Foods Group, Inc. 43,420 2,425,875 L'Oreal SA (France) 4,104 671,012 Lawson, Inc. (Japan) 1,700 129,760 Liberty Interactive Corp. Class A (NON) 69,800 1,606,098 Lorillard, Inc. 63,336 2,766,516 Magnit OJSC (Russia) 782 178,994 McDonald's Corp. 273 27,027 Minor International PCL (Thailand) 99,800 79,801 Molson Coors Brewing Co. Class B 14,008 670,423 MWI Veterinary Supply, Inc. (NON) 1,850 227,994 Nestle SA (Switzerland) 23,477 1,535,547 Nissin Food Products Co., Ltd. (Japan) 600 24,290 On Assignment, Inc. (NON) 8,267 220,894 OpenTable, Inc. (NON) 1,809 115,686 Panera Bread Co. Class A (NON) 60 11,156 Papa John's International, Inc. (NON) 3,323 217,225 PepsiCo, Inc. 571 46,702 Pernod-Ricard SA (France) 1,661 184,102 Philip Morris International, Inc. 89,848 7,782,634 Pinnacle Foods, Inc. (NON) 7,302 176,343 Prestige Brands Holdings, Inc. (NON) 9,300 271,002 Procter & Gamble Co. (The) 126,461 9,736,232 Reckitt Benckiser Group PLC (United Kingdom) 9,781 693,374 Reynolds American, Inc. 760 36,761 Robert Half International, Inc. 20,727 688,758 SABMiller PLC (United Kingdom) 12,719 612,022 Shoppers Drug Mart Corp. (Canada) 350 16,147 Spartan Stores, Inc. 7,007 129,209 Starbucks Corp. 897 58,745 Suedzucker AG (Germany) 8,740 270,535 Tesco PLC (United Kingdom) 25,242 126,846 TrueBlue, Inc. (NON) 29,033 611,145 Unilever NV ADR (Netherlands) 2,260 88,653 Unilever PLC (United Kingdom) 10,386 421,790 United Natural Foods, Inc. (NON) 2,296 123,961 USANA Health Sciences, Inc. (NON) 1,705 123,408 Walgreen Co. 60,896 2,691,603 WM Morrison Supermarkets PLC (United Kingdom) 30,413 120,818 Wolseley PLC (United Kingdom) 4,040 186,981 Woolworths, Ltd. (Australia) 15,874 474,493 Energy (4.2%) Alpha Natural Resources, Inc. (NON) 33,600 176,064 BG Group PLC (United Kingdom) 15,187 259,196 BP PLC (United Kingdom) 137,461 953,591 Cabot Oil & Gas Corp. 21,400 1,519,828 Caltex Australia, Ltd. (Australia) 21,373 351,072 Canadian Natural Resources, Ltd. (Canada) 6,800 191,709 Chevron Corp. 25,789 3,051,870 Coal India, Ltd. (India) 14,567 73,858 ConocoPhillips 91,611 5,542,466 Crescent Point Energy Corp. (Canada) 480 16,280 CVR Energy, Inc. (Escrow) (F) 10,772 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) (RES) (NON) 8,417 126,255 Delek US Holdings, Inc. 5,885 169,370 Diamond Offshore Drilling, Inc. 194 13,345 ENI SpA (Italy) 33,384 685,861 EPL Oil & Gas, Inc. (NON) 11,846 347,799 EQT Corp. 236 18,731 Exxon Mobil Corp. 91,682 8,283,469 Ezion Holdings, Ltd. (Singapore) 170,000 282,386 FutureFuel Corp. 23,523 333,321 Gulfport Energy Corp. (NON) 2,748 129,348 Halliburton Co. 5,100 212,772 Helix Energy Solutions Group, Inc. (NON) 22,875 527,040 Helmerich & Payne, Inc. 11,766 734,787 HollyFrontier Corp. 21,738 929,952 HRT Participacoes em Petroleo SA (Brazil) (NON) 11,531 13,384 Husky Energy, Inc. (Canada) 610 16,252 Imperial Oil, Ltd. (Canada) 460 17,561 Key Energy Services, Inc. (NON) 32,961 196,118 Kodiak Oil & Gas Corp. (NON) 17,842 158,615 Marathon Petroleum Corp. 30,787 2,187,724 Noble Energy, Inc. 270 16,211 Occidental Petroleum Corp. 60,250 5,376,108 Oceaneering International, Inc. 12,945 934,629 Oil States International, Inc. (NON) 7,200 667,008 ONEOK, Inc. 24,900 1,028,619 Peabody Energy Corp. 30,781 450,634 Pembina Pipeline Corp. (Canada) 530 16,217 Phillips 66 51,936 3,059,550 Repsol SA (Rights) (Spain) (NON) 12,335 6,872 Repsol YPF SA (Spain) 12,335 260,036 Rosetta Resources, Inc. (NON) 3,403 144,696 Royal Dutch Shell PLC Class A (United Kingdom) 25,200 804,162 Royal Dutch Shell PLC Class A (United Kingdom) 21,664 692,165 Royal Dutch Shell PLC Class B (United Kingdom) 21,170 700,108 Schlumberger, Ltd. 86,876 6,225,534 Spectra Energy Corp. 811 27,947 Statoil ASA (Norway) 18,051 372,130 Stone Energy Corp. (NON) 7,955 175,249 Suncor Energy, Inc. (Canada) 9,532 280,966 Swift Energy Co. (NON) 10,345 124,037 Tesoro Corp. 19,842 1,038,133 Total SA (France) 11,051 538,896 TransCanada Corp. (Canada) 620 26,694 Unit Corp. (NON) 3,902 166,147 Vaalco Energy, Inc. (NON) 42,011 240,303 Valero Energy Corp. 51,407 1,787,421 Vermilion Energy, Inc. (Canada) 160 7,821 W&T Offshore, Inc. 7,481 106,903 Western Refining, Inc. 9,701 272,307 Woodside Petroleum, Ltd. (Australia) 490 15,595 Financials (8.9%) 3i Group PLC (United Kingdom) 56,402 288,352 Access National Corp. 6,757 87,706 ACE, Ltd. 2,539 227,190 Admiral Group PLC (United Kingdom) 3,462 70,037 AG Mortgage Investment Trust, Inc. (R) 3,936 74,036 Ageas (Belgium) 11,215 391,953 Agree Realty Corp. (R) 7,081 209,031 AIA Group, Ltd. (Hong Kong) 195,400 821,181 Alleghany Corp. (NON) 3,473 1,331,236 Allianz SE (Germany) 6,994 1,021,406 Allied World Assurance Co. Holdings AG 13,189 1,206,925 American Capital Agency Corp. (R) 30,200 694,298 American Equity Investment Life Holding Co. 15,689 246,317 American Express Co. 501 37,455 American Financial Group, Inc. 18,980 928,312 American International Group, Inc. (NON) 94,900 4,242,030 Amtrust Financial Services, Inc. 4,094 146,156 Aon PLC 50,084 3,222,905 Arch Capital Group, Ltd. (NON) 316 16,246 Arlington Asset Investment Corp. Class A 4,557 121,854 ARMOUR Residential REIT, Inc. (R) 20,989 98,858 Arthur J Gallagher & Co. 535 23,374 Ascendas Real Estate Investment Trust (Singapore) (R) 17,000 29,907 Ashford Hospitality Trust, Inc. (R) 24,466 280,136 Ashmore Group PLC (United Kingdom) 28,240 147,008 Assicurazioni Generali SpA (Italy) 17,660 308,179 Associated Banc-Corp. 38,600 600,230 Australia & New Zealand Banking Group, Ltd. (Australia) 24,376 632,696 AvalonBay Communities, Inc. (R) 7,989 1,077,796 AXA SA (France) 31,112 611,301 Axis Capital Holdings, Ltd. 23,300 1,066,674 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 40,711 339,009 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,673 350,918 Banco Santander Central Hispano SA (Spain) 56,362 356,822 Bangkok Bank PCL NVDR (Thailand) 17,700 115,894 Bank Hapoalim BM (Israel) (NON) 3,700 16,640 Bank Leumi Le-Israel BM (Israel) (NON) 4,360 14,429 Bank of East Asia, Ltd. (Hong Kong) 6,400 22,997 Bank of Hawaii Corp. 719 36,180 Bank of Kentucky Financial Corp. 4,001 113,788 Bank of Nova Scotia (Canada) 1,490 79,650 Bank of Yokohama, Ltd. (The) (Japan) 72,000 371,729 Barclays PLC (United Kingdom) 314,620 1,348,697 Berkshire Hathaway, Inc. Class B (NON) 14,151 1,583,780 BlackRock, Inc. 89 22,860 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 32,068 BofI Holding, Inc. (NON) 11,472 525,647 British Land Company PLC (United Kingdom) (R) 26,990 232,227 CapitaMall Trust (Singapore) (R) 20,000 31,477 Cardinal Financial Corp. 13,091 191,652 CBL & Associates Properties, Inc. (R) 25,596 548,266 Chiba Bank, Ltd. (The) (Japan) 5,000 34,084 Chimera Investment Corp. (R) 110,579 331,737 China Construction Bank Corp. (China) 93,000 65,325 China Pacific Insurance (Group) Co., Ltd. (China) (NON) 22,200 70,289 Chubb Corp. (The) 550 46,558 CIT Group, Inc. (NON) 34,950 1,629,719 Citizens & Northern Corp. 8,436 162,984 City National Corp. 10,861 688,262 CNO Financial Group, Inc. 16,700 216,432 Commonwealth Bank of Australia (Australia) 15,990 1,005,073 CoreLogic, Inc. (NON) 44,000 1,019,480 Credit Acceptance Corp. (NON) 2,334 245,187 Credit Agricole SA (France) (NON) 38,522 331,089 Credit Saison Co., Ltd. (Japan) 13,200 331,315 Credit Suisse Group (Switzerland) 8,528 226,100 Cullen/Frost Bankers, Inc. 770 51,413 CYS Investments, Inc. (R) 12,738 117,317 DBS Group Holdings, Ltd. (Singapore) 24,000 292,155 Deutsche Bank AG (Germany) 15,753 659,001 Dexus Property Group (Australia) (R) 434,388 422,323 DFC Global Corp. (NON) 25,586 353,343 Discover Financial Services 55,718 2,654,406 Dynex Capital, Inc. (R) 18,520 188,719 Eagle Bancorp, Inc. 7,125 159,458 East West Bancorp, Inc. 10,748 295,570 Eaton Vance Corp. 24,080 905,167 Encore Capital Group, Inc. (NON) 7,565 250,477 EPR Properties (R) 2,633 132,361 Essex Property Trust, Inc. (R) 50 7,946 Everest Re Group, Ltd. 226 28,987 Federal Realty Investment Trust (R) 6,290 652,147 Fidelity National Financial, Inc. Class A 43,829 1,043,568 Fifth Third Bancorp 144,300 2,604,615 Financial Institutions, Inc. 8,687 159,928 First Community Bancshares Inc. 8,167 128,059 First Industrial Realty Trust (R) 7,989 121,193 FirstMerit Corp. 10,170 203,705 Flushing Financial Corp. 8,583 141,190 Genworth Financial, Inc. Class A (NON) 185,491 2,116,452 Gjensidige Forsikring ASA (Norway) 2,320 34,076 Glimcher Realty Trust (R) 15,272 166,770 Goldman Sachs Group, Inc. (The) 39,154 5,922,043 GPT Group (Australia) (R) 12,510 43,783 Greenhill & Co., Inc. 3,573 163,429 Grupo Financiero Banorte SAB de CV (Mexico) 24,000 143,362 Gunma Bank, Ltd. (The) (Japan) 4,000 22,104 Hammerson PLC (United Kingdom) (R) 25,803 191,910 Hang Seng Bank, Ltd. (Hong Kong) 25,500 375,522 Hanmi Financial Corp. (NON) 16,917 298,923 Hannover Rueckversicherung AG (Germany) 570 40,965 Hatteras Financial Corp. (R) 11,500 283,360 Health Care REIT, Inc. (R) 21,463 1,438,665 Heartland Financial USA, Inc. 5,836 160,432 Heritage Financial Group, Inc. 7,860 115,935 HFF, Inc. Class A 23,000 408,710 Hongkong Land Holdings, Ltd. (Hong Kong) 16,000 109,595 Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 9,749 143,512 HSBC Holdings, PLC (United Kingdom) 150,133 1,555,841 ING Groep NV (Netherlands) (NON) 62,162 568,017 Insurance Australia Group, Ltd. (Australia) 89,448 441,866 Intact Financial Corp. (Canada) 2,690 151,548 IntercontinentalExchange, Inc. (NON) 238 42,307 Invesco Mortgage Capital, Inc. (R) 6,512 107,839 Investor AB Class B (Sweden) 10,780 288,448 Investors Real Estate Trust (R) 18,010 154,886 iStar Financial, Inc. (NON) (R) 15,226 171,902 Japan Real Estate Investment Corp. (Japan) (R) 4 44,706 Jones Lang LaSalle, Inc. 1,222 111,373 Joyo Bank, Ltd. (The) (Japan) 59,000 323,047 JPMorgan Chase & Co. 195,107 10,299,699 Julius Baer Group, Ltd. (Switzerland) 920 35,751 KKR & Co. LP 11,500 226,090 Lexington Realty Trust (R) 35,794 418,074 Lloyds Banking Group PLC (United Kingdom) (NON) 93,358 90,003 LTC Properties, Inc. (R) 9,379 366,250 Maiden Holdings, Ltd. (Bermuda) 14,429 161,893 MainSource Financial Group, Inc. 12,948 173,892 MFA Financial, Inc. (R) 20,901 176,613 Mitsubishi Estate Co., Ltd. (Japan) 12,000 319,595 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 91,600 568,421 Mizrahi Tefahot Bank, Ltd. (Israel) (NON) 1,510 15,198 MS&AD Insurance Group Holdings (Japan) 2,300 58,495 Muenchener Rueckversicherungs AG (Germany) 2,057 377,718 Nasdaq OMX Group, Inc. (The) 29,263 959,534 National Health Investors, Inc. (R) 5,272 315,582 Nelnet, Inc. Class A 7,902 285,183 Northern Trust Corp. 28,660 1,659,414 Ocwen Financial Corp. (NON) 4,588 189,117 OFG Bancorp (Puerto Rico) 7,841 142,001 One Liberty Properties, Inc. (R) 8,581 188,439 ORIX Corp. (Japan) 34,400 470,085 Pacific Premier Bancorp, Inc. (NON) 8,117 99,190 PartnerRe, Ltd. 13,305 1,204,901 People's United Financial, Inc. 4,193 62,476 Peoples Bancorp, Inc. 7,854 165,562 Persimmon PLC (United Kingdom) 11,306 203,963 PHH Corp. (NON) 6,943 141,498 PNC Financial Services Group, Inc. 50,582 3,688,439 Popular, Inc. (Puerto Rico) (NON) 31,386 951,937 Portfolio Recovery Associates, Inc. (NON) 2,926 449,521 Protective Life Corp. 26,222 1,007,187 Prudential PLC (United Kingdom) 67,280 1,106,059 PS Business Parks, Inc. (R) 2,552 184,178 Public Storage (R) 11,338 1,738,456 Rayonier, Inc. (R) 190 10,524 Regus PLC (United Kingdom) 105,949 252,549 RenaissanceRe Holdings, Ltd. 255 22,131 Republic Bancorp, Inc. Class A 5,191 113,787 Resona Holdings, Inc. (Japan) 116,100 565,469 RioCan Real Estate Investment Trust (Canada) (R) 1,170 28,112 Samsung Card Co., Ltd. (South Korea) 2,370 80,447 Sberbank of Russia ADR (Russia) 25,587 291,736 SCOR SE (France) 5,763 175,988 Security National Financial Corp. Class A 4,938 29,233 Sekisui House, Ltd. (Japan) 5,000 72,304 Select Income REIT (R) 13,800 386,952 Shizuoka Bank, Ltd. (The) (Japan) 3,000 32,338 Shopping Centres Australasia Property Group (Australia) (NON) (R) 75,765 109,745 Simon Property Group, Inc. (R) 21,066 3,326,743 Skandinaviska Enskilda Banken AB (Sweden) 31,650 301,117 Societe Generale SA (France) 5,291 180,162 SpareBank 1 SR-Bank ASA (Norway) (NON) 15,115 118,198 St. Joe Co. (The) (NON) 21,565 453,943 Standard Chartered PLC (United Kingdom) 11,053 238,632 Standard Life PLC (United Kingdom) 57,998 303,229 Starwood Property Trust, Inc. (R) 5,055 125,111 State Street Corp. 49,300 3,214,853 Stewart Information Services Corp. 12,263 321,168 Sumitomo Mitsui Financial Group, Inc. (Japan) 16,300 747,903 Summit Hotel Properties, Inc. (R) 22,665 214,184 Sun Communities, Inc. (R) 3,850 191,576 Swedbank AB Class A (Sweden) 15,257 348,207 Symetra Financial Corp. 14,512 232,047 Synovus Financial Corp. 194,000 566,480 T. Rowe Price Group, Inc. 745 54,497 Tanger Factory Outlet Centers (R) 10,567 353,572 Tokio Marine Holdings, Inc. (Japan) 7,400 234,686 Tokyu Land Corp. (Japan) 58,000 532,260 Toronto-Dominion Bank (Canada) 13,622 1,094,800 Toronto-Dominion Bank (Canada) 528 42,408 UBS AG (Switzerland) 39,014 662,782 Unibail-Rodamco SE (France) (R) 280 64,924 UniCredit SpA (Italy) 55,248 258,349 Universal Health Realty Income Trust (R) 2,190 94,455 Validus Holdings, Ltd. 23,346 843,258 Virtus Investment Partners, Inc. (NON) 579 102,060 Visa, Inc. Class A 420 76,755 Vornado Realty Trust (R) 15,400 1,275,890 WageWorks, Inc. (NON) 5,616 193,471 Walker & Dunlop, Inc. (NON) 9,427 164,973 Walter Investment Management Corp. (NON) 5,162 174,527 Washington Banking Co. 9,884 140,353 Wells Fargo & Co. 42,044 1,735,156 Westfield Group (Australia) 26,143 272,710 Westfield Retail Trust (Australia) (R) 18,187 51,335 Westpac Banking Corp. (Australia) 14,057 368,004 Wheelock and Co., Ltd. (Hong Kong) 92,000 457,767 World Acceptance Corp. (NON) 1,884 163,795 Zurich Insurance Group AG (Switzerland) 210 54,423 Health care (6.2%) Abbott Laboratories 990 34,531 AbbVie, Inc. 75,290 3,112,489 ACADIA Pharmaceuticals, Inc. (NON) 18,891 342,872 Accuray, Inc. (NON) 17,703 101,615 Aegerion Pharmaceuticals, Inc. (NON) 1,129 71,511 Alere, Inc. (NON) 16,226 397,537 Align Technology, Inc. (NON) 3,823 141,604 Amedisys, Inc. (NON) 7,636 88,730 AmerisourceBergen Corp. 42,279 2,360,437 Amgen, Inc. 48,102 4,745,743 AmSurg Corp. (NON) 5,969 209,512 Array BioPharma, Inc. (NON) 18,366 83,382 Astellas Pharma, Inc. (Japan) 11,600 631,703 AstraZeneca PLC (United Kingdom) 16,608 785,624 athenahealth, Inc. (NON) 839 71,080 Auxilium Pharmaceuticals, Inc. (NON) 7,820 130,047 Bayer AG (Germany) 10,083 1,074,915 Becton, Dickinson and Co. 256 25,300 Bio-Reference Labs, Inc. (NON) 2,077 59,714 Bristol-Myers Squibb Co. 109,330 4,885,958 C.R. Bard, Inc. 243 26,409 Cardinal Health, Inc. 862 40,686 Catamaran Corp. (NON) 180 8,761 Celgene Corp. (NON) 30,782 3,598,724 Centene Corp. (NON) 1,748 91,700 Chemed Corp. 5,160 373,739 CIGNA Corp. 44,700 3,240,303 Coloplast A/S Class B (Denmark) 10,094 564,965 Community Health Systems, Inc. 4,310 202,053 Computer Programs & Systems, Inc. 1,467 72,088 Conmed Corp. 12,017 375,411 Covidien PLC 3,637 228,549 CSL, Ltd. (Australia) 7,054 397,265 Cubist Pharmaceuticals, Inc. (NON) 7,285 351,866 Cyberonics, Inc. (NON) 1,805 93,788 DexCom, Inc. (NON) 2,606 58,505 Eisai Co., Ltd. (Japan) 400 16,315 Eli Lilly & Co. 67,005 3,291,286 Endo Health Solutions, Inc. (NON) 6,805 250,356 Exact Sciences Corp. (NON) 1,546 21,505 Gentium SpA ADR (Italy) (NON) 6,124 47,461 GlaxoSmithKline PLC (United Kingdom) 45,344 1,134,363 Globus Medical, Inc. Class A (NON) 7,860 132,520 Greatbatch, Inc. (NON) 14,368 471,127 Grifols SA ADR (Spain) 5,961 169,769 Haemonetics Corp. (NON) 4,214 174,249 HCA Holdings, Inc. 31,518 1,136,539 Health Net, Inc. (NON) 5,098 162,218 HealthSouth Corp. (NON) 12,308 354,470 Henry Schein, Inc. (NON) 263 25,182 Hi-Tech Pharmacal Co., Inc. 2,622 87,050 Hill-Rom Holdings, Inc. 8,430 283,922 Insulet Corp. (NON) 4,608 144,737 Insys Therapeutics, Inc. (NON) 16,391 226,851 Isis Pharmaceuticals, Inc. (NON) 2,538 68,196 Jazz Pharmaceuticals PLC (NON) 10,595 728,194 Johnson & Johnson 31,701 2,721,848 Lexicon Pharmaceuticals, Inc. (NON) 24,398 52,944 Magellan Health Services, Inc. (NON) 2,096 117,544 McKesson Corp. 34,064 3,900,328 MedAssets, Inc. (NON) 15,514 275,218 Medicines Co. (The) (NON) 6,886 211,813 Merck & Co., Inc. 17,375 807,069 Merck KGaA (Germany) 1,049 159,542 Miraca Holdings, Inc. (Japan) 100 4,607 NewLink Genetics Corp. (NON) 3,846 75,843 Novartis AG (Switzerland) 9,790 693,811 Novo Nordisk A/S Class B (Denmark) 4,563 710,402 NxStage Medical, Inc. (NON) 8,453 120,709 Omega Healthcare Investors, Inc. (R) 9,337 289,634 Ono Pharmaceutical Co., Ltd. (Japan) 200 13,572 Orion OYJ Class B (Finland) 11,154 260,889 Otsuka Holdings Company, Ltd. (Japan) 17,600 581,193 PDL BioPharma, Inc. 20,676 159,619 Perrigo Co. 110 13,310 Pfizer, Inc. (S) 351,286 9,839,521 Pharmacyclics, Inc. (NON) 946 75,179 Providence Service Corp. (The) (NON) 19,532 568,186 Quest Diagnostics, Inc. 423 25,646 Questcor Pharmaceuticals, Inc. 6,145 279,352 Receptos, Inc. (NON) 2,199 43,738 Roche Holding AG-Genusschein (Switzerland) 5,803 1,437,893 RTI Biologics, Inc. (NON) 26,418 99,332 Salix Pharmaceuticals, Ltd. (NON) 11,041 730,362 Sanofi (France) 17,283 1,781,135 Santarus, Inc. (NON) 5,685 119,669 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) (NON) 77,500 125,464 Shire PLC (United Kingdom) 4,447 141,072 Spectrum Pharmaceuticals, Inc. 11,244 83,880 St. Jude Medical, Inc. 51,900 2,368,197 STAAR Surgical Co. (NON) 22,501 228,385 Steris Corp. 3,926 168,347 Suzuken Co., Ltd. (Japan) 5,200 175,125 TearLab Corp. (NON) 5,301 56,297 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,100 121,520 Trinity Biotech PLC ADR (Ireland) (NON) 6,879 115,911 Triple-S Management Corp. Class B (Puerto Rico) (NON) 4,358 93,566 United Therapeutics Corp. (NON) 9,250 608,835 Ventas, Inc. (R) 23,287 1,617,515 ViroPharma, Inc. (NON) 20,846 597,238 Warner Chilcott PLC Class A 80,446 1,599,266 WellCare Health Plans, Inc. (NON) 8,019 445,455 WellPoint, Inc. 48,500 3,969,240 Zimmer Holdings, Inc. 28,500 2,135,790 Technology (7.6%) Acacia Research Corp. 3,791 84,729 Accenture PLC Class A 67,500 4,857,300 Actuate Corp. (NON) 44,069 292,618 Acxiom Corp. (NON) 15,044 341,198 Amadeus IT Holding SA Class A (Spain) 5,259 167,995 Analog Devices, Inc. 690 31,091 Anixter International, Inc. (NON) 2,470 187,251 AOL, Inc. (NON) 38,664 1,410,463 Apple, Inc. 54,500 21,586,360 ASML Holding NV (Netherlands) 4,722 370,460 ASML Holding NV ADR (Netherlands) 1,675 132,493 Aspen Technology, Inc. (NON) 7,430 213,910 Asustek Computer, Inc. (Taiwan) 10,000 85,553 Avago Technologies, Ltd. 610 22,802 Avnet, Inc. (NON) 20,000 672,000 BMC Software, Inc. (NON) 38,669 1,745,519 Broadcom Corp. Class A 42,665 1,440,370 Brocade Communications Systems, Inc. (NON) 140,132 807,160 CACI International, Inc. Class A (NON) 1,167 74,093 Cap Gemini SA (France) 6,416 311,924 Casetek Holdings, Ltd. (Taiwan) (NON) 19,000 97,607 Cavium, Inc. (NON) 2,257 79,830 CGI Group, Inc. Class A (Canada) (NON) 170 4,979 Cisco Systems, Inc. 275,728 6,702,948 Commvault Systems, Inc. (NON) 3,422 259,696 Cornerstone OnDemand, Inc. (NON) 3,525 152,597 CSG Systems International, Inc. (NON) 3,266 70,872 Cypress Semiconductor Corp. (NON) 40,300 432,419 Dassault Systemes SA (France) 150 18,349 Ebix, Inc. 5,736 53,115 EMC Corp. (NON) 123,500 2,917,070 EnerSys 9,357 458,867 Entegris, Inc. (NON) 20,051 188,279 Fairchild Semiconductor International, Inc. (NON) 8,144 112,387 FANUC Corp. (Japan) 3,400 493,024 FEI Co. 3,756 274,150 First Solar, Inc. (NON) 2,101 93,978 Gemalto NV (Netherlands) (S) 3,270 296,075 GenMark Diagnostics, Inc. (NON) 14,112 145,918 Google, Inc. Class A (NON) 6,788 5,975,952 Hamamatsu Photonics K.K. (Japan) 400 14,460 Harris Corp. 232 11,426 Hon Hai Precision Industry Co., Ltd. (Taiwan) 51,000 125,369 Honeywell International, Inc. 910 72,199 Hoya Corp. (Japan) 1,400 28,726 IBM Corp. 14,391 2,750,264 Infoblox, Inc. (NON) 5,293 154,873 Integrated Silicon Solutions, Inc. (NON) 25,404 278,428 IntraLinks Holdings, Inc. (NON) 22,477 163,183 Intuit, Inc. 802 48,946 Itochu Techno-Solutions Corp. (Japan) 200 8,278 Ixia (NON) 5,497 101,145 Keyence Corp. (Japan) 100 31,915 Konica Minolta Holdings, Inc. (Japan) 37,500 283,235 L-3 Communications Holdings, Inc. 13,099 1,123,108 Lam Research Corp. (NON) 21,124 936,638 Lexmark International, Inc. Class A 22,109 675,872 Linear Technology Corp. 690 25,420 Magnachip Semiconductor Corp. (South Korea) (NON) 11,713 213,997 Manhattan Associates, Inc. (NON) 3,781 291,742 Mantech International Corp. Class A 9,754 254,774 Marvell Technology Group, Ltd. 70,700 827,897 Maxim Integrated Products, Inc. 850 23,613 Mentor Graphics Corp. 20,366 398,155 Microsemi Corp. (NON) 5,183 117,913 Microsoft Corp. 259,172 8,949,209 Motorola Solutions, Inc. 565 32,617 MTS Systems Corp. 3,865 218,759 NEC Corp. (Japan) 257,000 562,368 Netscout Systems, Inc. (NON) 7,064 164,874 NIC, Inc. 5,764 95,279 Nomura Research Institute, Ltd. (Japan) 500 16,318 NTT Data Corp. (Japan) 59 209,425 NVIDIA Corp. 67,865 952,146 NXP Semiconductor NV (NON) 1,600 49,568 Olympus Corp. (Japan) (NON) 6,100 185,465 Omnivision Technologies, Inc. (NON) 15,111 281,820 Oracle Corp. 239,220 7,348,838 Oracle Corp. Japan (Japan) 6,700 278,492 Perficient, Inc. (NON) 10,609 141,524 Photronics, Inc. (NON) 21,319 171,831 Plantronics, Inc. 3,544 155,652 Polycom, Inc. (NON) 10,674 112,504 Procera Networks, Inc. (NON) 9,090 124,806 PTC, Inc. (NON) 6,671 163,640 QLIK Technologies, Inc. (NON) 3,618 102,281 Quantum Corp. (NON) 100,899 138,232 RF Micro Devices, Inc. (NON) 68,775 367,946 Riverbed Technology, Inc. (NON) 29,500 459,020 Rockwell Automation, Inc. 17,100 1,421,694 Rovi Corp. (NON) 15,200 347,168 Rudolph Technologies, Inc. (NON) 16,390 183,568 Safeguard Scientifics, Inc. (NON) 9,390 150,710 Sage Group PLC (The) (United Kingdom) 1,387 7,193 Samsung Electronics Co., Ltd. (South Korea) 121 142,015 SanDisk Corp. (NON) 2,448 149,573 SAP AG (Germany) 6,151 450,412 Sartorius AG (Preference) (Germany) 1,369 147,226 SciQuest, Inc. (NON) 3,634 91,032 Semtech Corp. (NON) 5,294 185,449 Silicon Graphics International Corp. (NON) 5,877 78,634 Silicon Image, Inc. (NON) 33,924 198,455 SK Hynix, Inc. (South Korea) (NON) 14,160 386,051 Softbank Corp. (Japan) 9,700 566,368 Sourcefire, Inc. (NON) 2,643 146,819 Sparton Corp. (NON) 7,587 130,800 SS&C Technologies Holdings, Inc. (NON) 6,664 219,246 Symantec Corp. 120,265 2,702,355 Synaptics, Inc. (NON) 6,103 235,332 Tencent Holdings, Ltd. (China) 3,400 133,812 Teradyne, Inc. (NON) 43,367 761,958 Texas Instruments, Inc. 1,566 54,606 TIBCO Software, Inc. (NON) 5,667 121,274 Toshiba Corp. (Japan) 23,000 110,636 Tyler Technologies, Inc. (NON) 3,638 249,385 Ultimate Software Group, Inc. (NON) 3,092 362,661 Ultra Clean Holdings, Inc. (NON) 18,332 110,909 Ultratech, Inc. (NON) 3,900 143,208 Unisys Corp. (NON) 8,313 183,468 Verint Systems, Inc. (NON) 4,557 161,637 Western Digital Corp. 22,847 1,418,570 Xilinx, Inc. 690 27,331 XO Group, Inc. (NON) 14,383 161,090 Yandex NV Class A (Russia) (NON) 6,036 166,775 Yokogawa Electric Corp. (Japan) 12,700 152,011 Transportation (0.7%) Aegean Marine Petroleum Network, Inc. (Greece) 31,624 292,838 Beijing Capital International Airport Co., Ltd. (China) 184,000 119,725 C.H. Robinson Worldwide, Inc. 265 14,922 Canadian National Railway Co. (Canada) 300 29,210 Cathay Pacific Airways, Ltd. (Hong Kong) 6,000 10,475 Central Japan Railway Co. (Japan) 5,800 711,253 ComfortDelgro Corp., Ltd. (Singapore) 178,000 256,134 Con-way, Inc. 11,789 459,299 Delta Air Lines, Inc. (NON) 109,131 2,041,841 Deutsche Post AG (Germany) 18,475 459,119 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 17,091 Hitachi Transport System, Ltd. (Japan) 10,500 173,078 International Consolidated Airlines Group SA (Spain) (NON) 74,707 298,491 J. B. Hunt Transport Services, Inc. 159 11,486 Japan Airlines Co., Ltd. (Japan) 5,200 267,410 Jaypee Infratech, Ltd. (India) (NON) 164,329 58,264 Koninklijke Vopak NV (Netherlands) 900 53,065 Kuehne & Nagel International AG (Switzerland) 210 23,024 MTR Corp. (Hong Kong) 5,000 18,434 Nippon Express Co., Ltd. (Japan) 3,000 14,248 Quality Distribution, Inc. (NON) 19,519 172,548 Ryanair Holdings PLC ADR (Ireland) 840 43,285 Singapore Airlines, Ltd. (Singapore) 2,000 15,999 SkyWest, Inc. 11,311 153,151 Southwest Airlines Co. 102,048 1,315,399 Swift Transportation Co. (NON) 26,037 430,652 TAL International Group, Inc. (NON) 8,092 352,568 Tobu Railway Co., Ltd. (Japan) 3,000 15,458 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 36,843 142,954 United Parcel Service, Inc. Class B 780 67,454 Universal Truckload Services, Inc. (NON) 963 23,218 Wabtec Corp. 13,820 738,403 West Japan Railway Co. (Japan) 500 21,166 Yamato Transport Co., Ltd. (Japan) 1,100 23,193 Utilities and power (1.1%) AES Corp. 81,904 982,029 American Electric Power Co., Inc. 48,400 2,167,352 Canadian Utilities, Ltd. (Canada) 160 5,615 Centrica PLC (United Kingdom) 63,029 345,911 Chubu Electric Power Co., Inc. (Japan) 7,500 106,330 Cia Energetica de Minas Gerais ADR (Brazil) 4,965 44,536 CLP Holdings, Ltd. (Hong Kong) 2,500 20,185 CMS Energy Corp. 17,746 482,159 Consolidated Edison, Inc. 816 47,581 DTE Energy Co. 667 44,696 Electric Power Development Co., Ltd. (Japan) 3,300 102,984 Enbridge, Inc. (Canada) 680 28,585 Enel SpA (Italy) 86,404 270,857 Energias de Portugal (EDP) SA (Portugal) 45,842 147,764 Entergy Corp. 20,225 1,409,278 Fortum OYJ (Finland) 1,390 25,966 GDF Suez (France) 15,573 303,647 Kansai Electric Power, Inc. (Japan) (NON) 51,700 710,011 Kinder Morgan, Inc. 47,080 1,796,102 National Grid PLC (United Kingdom) 3,390 38,346 Origin Energy, Ltd. (Australia) 21,123 241,723 PG&E Corp. 34,819 1,592,273 Pinnacle West Capital Corp. 408 22,632 PPL Corp. 20,900 632,434 Red Electrica Corporacion SA (Spain) 8,413 461,440 SCANA Corp. 540 26,514 Snam SpA (Italy) 5,180 23,587 Terna SPA (Italy) 5,160 21,439 Toho Gas Co., Ltd. (Japan) 2,000 10,345 Tokyo Gas Co., Ltd. (Japan) 65,000 359,746 UGI Corp. 16,200 633,582 United Utilities Group PLC (United Kingdom) 29,611 307,566 Veolia Environnement SA (France) 14,186 160,707 Total common stocks (cost $510,769,251) CORPORATE BONDS AND NOTES (18.8%) (a) Principal amount Value Basic materials (1.5%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $214,000 $202,404 Agrium, Inc. sr. unsec. notes 3 1/2s, 2023 (Canada) 71,000 67,948 Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) 40,000 37,927 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 85,000 90,126 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 113,000 139,438 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 95,611 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 760,000 901,824 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,500 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 342,000 338,580 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 185,000 183,150 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 460,000 487,600 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 20,000 19,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 131,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 131,963 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 328,600 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 200,000 211,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 218,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 365,000 436,674 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 325,000 382,109 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 303,525 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 220,000 209,809 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 376,383 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 546,677 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 25,000 24,000 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 110,000 104,102 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 75,000 72,289 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 205,359 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 130,000 129,350 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 372,600 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 140,000 155,058 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 169,950 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 329,975 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 110,000 106,975 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 120,000 123,900 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 325,000 377,000 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 190,000 192,375 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 85,000 84,788 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 60,000 59,850 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 135,000 128,925 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 170,000 173,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 159,138 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 288,188 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 220,000 217,250 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 255,000 215,475 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 148,050 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 141,468 186,449 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $50,000 48,125 International Paper Co. sr. unsec. notes 7.95s, 2018 1,070,000 1,310,129 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 370,425 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 255,000 277,950 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 407,504 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 990,000 1,112,469 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 313,405 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 410,000 446,119 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 39,368 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 104,132 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $30,000 31,200 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,425 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 136,350 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 70,000 67,025 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 235,950 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 76,688 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 21,650 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 215,000 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 175,000 172,375 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 173,825 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 344,259 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 284,000 293,084 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 228,000 240,703 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 390,504 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 194,850 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 180,000 182,700 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 160,000 169,000 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 130,950 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 59,950 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 10,000 10,650 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 42,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 58,163 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 24,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 290,000 322,988 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 240,000 226,200 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 198,625 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 140,000 137,550 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 140,000 166,436 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 405,000 486,190 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 196,354 Capital goods (1.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 360,000 367,200 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 473,875 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 414,979 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 192,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 175,000 Ball Corp. company guaranty sr. unsec. notes 4s, 2023 156,000 143,910 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 195,750 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 361,600 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 255,000 257,550 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 271,027 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 135,000 133,988 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 140,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 345,000 379,500 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 35,000 36,750 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 204,000 192,270 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 82,694 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 486,072 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 913,000 935,825 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 270,000 282,150 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 230,000 140,300 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 248,122 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 222,185 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 216,613 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 187,250 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 906,000 1,152,273 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 85,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 145,000 135,575 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 415,800 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 276,263 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 138,398 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 208,500 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 130,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 214,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 108,413 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 405,000 406,096 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 117,700 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 205,000 219,350 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 56,100 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 330,000 334,950 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 295,000 317,863 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 299,963 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 55,000 56,238 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 185,000 184,075 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 848,167 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 98,783 Communication services (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2013 270,000 2,025 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 178,437 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 202,643 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 440,000 509,789 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 310,000 355,961 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 430,253 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 772,000 671,662 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 544,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 87,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 150,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 193,325 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 65,000 61,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 163,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 172,013 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 79,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 254,400 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 50,500 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 41,100 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 25,000 25,031 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 99,038 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 382,500 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 690,000 868,522 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 110,000 133,117 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 250,493 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 120,000 115,200 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 106,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 163,200 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 80,650 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 150,000 161,625 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 80,000 82,000 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 603,463 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 174,900 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 239,200 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 498,400 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 180,625 Equinix, Inc. sr. unsec. notes 7s, 2021 120,000 130,200 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 279,807 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,400 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 300,000 330,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 126,500 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 312,700 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 345,313 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 220,500 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 101,850 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 440,000 454,300 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 550,000 555,500 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 228,646 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 197,025 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 47,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 209,475 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 231,125 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 131,563 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 335,475 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 295,000 300,163 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 255,000 259,463 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 160,000 155,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 55,000 46,475 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 230,000 177,675 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 69,550 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 190,000 180,025 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 254,150 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 165,000 160,875 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 719,000 803,968 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 128,586 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 510,000 469,402 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,073 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 70,175 SBA Tower Trust 144A notes 2.933s, 2017 775,000 779,209 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 253,000 246,797 Sprint Capital Corp. company guaranty 6 7/8s, 2028 995,000 955,200 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 240,000 269,400 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 305,000 321,775 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 200,000 230,000 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 135,000 141,750 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 572,075 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 400,000 508,160 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 650,000 622,244 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 276,053 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 204,018 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 158,155 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 160,000 199,019 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 240,000 307,000 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 253,500 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 117,563 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 161,200 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 357,663 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 384,800 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 102,850 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 90,525 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 422,538 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 170,775 Consumer cyclicals (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,763 ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s, 2042 380,000 322,601 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s, 2022 530,000 487,360 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 115,000 57,500 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 237,825 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 130,000 100,100 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 285,000 322,763 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 304,000 303,240 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 13,049 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 109,463 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 100,350 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 73,500 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 125,000 132,656 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 125,000 136,563 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 36,488 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 106,050 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 123,000 123,000 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 65,000 66,056 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 270,000 272,025 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 130,000 128,332 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 256,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 101,175 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 100,938 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 226,525 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 75,000 76,875 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 364,438 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 860,000 821,300 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,000 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 205,000 261,197 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 456,874 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 178,500 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,050 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 120,000 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 100,000 96,500 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 100,225 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 366,563 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 193,156 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,625 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 28,800 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 442,672 478,086 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 266,000 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 255,000 247,350 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 388,125 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 295,000 287,625 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 195,000 190,613 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 23,000 24,009 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 270,095 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 275,013 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 567,775 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 169,000 182,520 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 375,000 391,875 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 60,000 58,350 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 169,451 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 276,882 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,575,000 1,902,968 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 85,000 79,156 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 255,000 247,988 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 365,000 359,069 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 163,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 324,261 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 202,588 Hayatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 100,000 93,445 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 25,000 33,944 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 429,000 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 184,000 199,424 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 86,000 89,094 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 300,000 306,000 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 215,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 128,925 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 172,425 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 215,763 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 360,000 410,400 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 100,000 102,750 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 80,037 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 71,175 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 156,600 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 298,375 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 106,313 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 170,000 174,675 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 270,938 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 90,000 85,500 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 245,000 262,150 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 412,300 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 315,000 368,066 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 108,000 122,991 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 247,748 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 524,434 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 120,301 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 530,000 537,281 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 255,000 15,300 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 301,700 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 180,000 176,400 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 225,000 245,813 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 101,650 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 160,425 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 140,000 158,200 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 146,138 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,500 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 121,974 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 666,616 696,614 Navistar International Corp. sr. notes 8 1/4s, 2021 348,000 341,910 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 280,000 285,600 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 165,000 165,000 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 220,000 224,400 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 420,220 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 661,213 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 40,000 43,000 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 120,000 113,400 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 320,075 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 80,250 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 115,000 111,935 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 138,990 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 198,900 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,875 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 130,000 131,300 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 308,688 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 220,000 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 61,325 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 84,400 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 59,538 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 149,000 163,900 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 95,000 91,200 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 150,000 140,625 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 194,400 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 341,250 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 165,000 167,063 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 125,000 106,250 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 428,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 234,300 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 224,500 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 81,600 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 90,000 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 53,350 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 225,000 217,125 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,600 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,788 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 195,000 205,481 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 550,000 517,616 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 43,538 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 50,525 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 90,000 85,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 248,000 267,220 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 15,000 15,825 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 935,000 1,102,008 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 416,487 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 83,565 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 160,000 148,264 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 380,000 375,816 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 46,500 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 189,575 193,840 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 59,850 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 370,000 381,100 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 292,188 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,066,465 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 52,791 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 162,043 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 64,532 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 270,000 294,300 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 185,000 190,088 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 526,013 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 139,588 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 14,000 18,542 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 515,708 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 374,684 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 90,900 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,688 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 95,000 91,675 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 119,375 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,323 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 268,302 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 195,125 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 357,911 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 70,000 78,750 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 250,000 262,500 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 58,650 Claire's Stores, Inc. 144A sr. notes 9s, 2019 285,000 313,500 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 56,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 397,688 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,975 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 (R) 60,000 58,800 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 50,000 48,875 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 229,000 220,192 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 451,909 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 326,713 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 40,000 45,200 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 315,375 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 490,000 465,498 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 140,000 144,214 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 220,065 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 316,350 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 256,800 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 182,098 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 493,230 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 280,000 267,750 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 101,888 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 125,000 130,469 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 108,150 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 339,529 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $325,000 342,875 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 89,038 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 35,263 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 560,000 516,413 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 499,559 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 75,000 75,952 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 136,179 Kroger Co. (The) sr. notes 6.15s, 2020 40,000 46,701 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 135,000 139,725 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 210,000 219,975 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 311,000 325,773 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 302,000 380,227 McDonald's Corp. sr. unsec. notes 5.7s, 2039 393,000 464,406 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 136,875 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 295,000 283,364 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 31,392 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 443,165 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 123,050 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 335,475 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 285,000 277,875 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 226,269 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 88,600 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 268,482 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 197,950 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 265,000 290,175 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 495,000 559,120 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 195,000 211,088 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 303,188 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 90,000 94,275 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 253,615 Energy (2.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 106,575 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 340,000 315,350 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 81,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 63,800 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 132,413 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 623,347 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 202,259 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 258,328 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 344,769 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 50,219 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 262,000 260,690 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 80,200 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 129,688 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 205,238 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 930,139 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 737,158 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 411,950 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 695,000 628,712 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 222,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 242,075 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 67,808 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,750 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 257,400 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 292,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 133,650 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 108,900 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 59,850 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 549,938 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 326,275 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 437,525 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 270,000 262,575 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 320,000 339,200 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 81,400 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 366,120 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 52,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 540,000 504,900 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 151,525 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 145,363 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 197,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 206,000 213,725 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 375,655 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,059,600 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 418,625 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 295,000 298,688 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 550,000 533,500 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,250 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 261,538 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 90,000 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 175,000 209,764 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 133,900 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 87,400 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 288,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 370,000 401,450 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 84,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 390,500 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 330,000 314,325 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 100,000 72,000 Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 186,070 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 194,154 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 173,469 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 106,700 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 275,000 199,375 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 209,475 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 517,545 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 355,000 358,550 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 145,600 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 260,238 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 181,763 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 210,900 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,063 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 190,475 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 389,500 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 485,495 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,860,091 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 90,000 82,463 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 905,000 959,097 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 117,975 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 92,863 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 340,200 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 75,000 73,219 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 871,763 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 95,950 Samson Investment Co. 144A sr. unsec. notes 10s, 2020 520,000 547,950 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 100,000 95,500 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 79,600 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 218,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 597,738 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 130,938 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 115,500 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,000 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 314,095 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 249,799 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 195,000 202,800 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 57,750 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 214,725 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 440,000 599,247 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 115,252 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 145,219 Whiting Petroleum Corp. company guaranty notes 7s, 2014 385,000 393,663 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 16,351 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 47,079 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 85,850 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 333,125 Financials (4.1%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.856s, 2014 (United Kingdom) 285,000 287,077 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,018,164 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 115,000 110,400 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 683,805 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 554,238 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 115,000 111,263 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 205,000 212,175 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 224,652 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 162,575 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 161,350 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 175,538 American Express Co. sr. unsec. notes 2.65s, 2022 293,000 270,532 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 464,000 566,080 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,012,958 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 664,819 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 457,140 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 505,000 494,269 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 370,000 359,825 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 429,110 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 440,000 489,005 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 270,587 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 271,146 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 617,408 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,690 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 342,411 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 1,060,086 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 285,778 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 351,547 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 190,000 171,114 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 239,325 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 96,750 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 446,000 423,700 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 390,000 411,179 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 89,675 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 94,750 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 208,425 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 174,038 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 159,263 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 329,400 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 216,825 Citigroup, Inc. sub. notes 5s, 2014 599,000 622,497 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 255,000 244,163 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 315,000 384,224 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 411,000 472,621 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 390,000 395,850 EPR Properties unsec. notes 5 1/4s, 2023 (R) 435,000 422,742 GATX Financial Corp. notes 5.8s, 2016 120,000 132,235 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 975,000 1,010,344 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.475s, 2016 600,000 593,995 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 965,215 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 85,000 80,318 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 575,000 630,758 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 675,897 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,171,116 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 167,540 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 223,990 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 425,000 392,809 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 430,000 407,409 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 340,000 371,650 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 700,000 703,850 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 971,778 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 391,256 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 45,000 46,913 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 614,250 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 66,950 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 243,163 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 445,585 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 78,200 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 145,000 150,438 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 185,000 207,200 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,212,490 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,462,970 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 375,900 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 800,000 938,000 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 490,000 522,397 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 207,364 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,691,857 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 357,272 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,340,700 Metropolitan Life Global Funding I 144A notes 3s, 2023 130,000 122,072 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 121,900 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 140,000 147,000 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 127,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 67,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,800 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 132,675 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 261,750 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 157,325 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 108,413 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 170,000 169,150 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 125,313 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 512,345 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 239,188 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 174,694 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 395,267 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 405,000 437,400 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 260,000 259,350 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 154,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 225,000 271,125 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 265,000 258,375 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 200,000 189,000 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 185,000 181,338 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 170,000 124,100 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 214,155 243,066 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 695,000 674,442 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 865,000 810,836 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 112,860 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 136,084 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 637,265 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 225,000 233,457 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 350,000 362,075 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 147,000 164,242 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 50,000 49,061 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 149,850 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 110,000 98,450 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 490,000 455,821 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.273s, 2037 475,000 390,734 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 338,749 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 235,000 312,742 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 2,023,500 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 532,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,908,000 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 285,279 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 119,186 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 78,482 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 543,831 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 295,000 293,525 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 70,000 77,955 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 422,000 452,595 Health care (1.2%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 500,000 466,748 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 125,000 125,000 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 349,807 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 737,915 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 225,000 225,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 514,788 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 229,513 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 280,000 288,575 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 312,700 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 359,714 Envision Healthcare Holdings, Inc. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $290,000 293,625 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 200,000 203,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 90,419 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 522,520 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 144,067 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 595,413 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 239,063 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 156,550 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 208,000 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 866,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 77,350 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 415,500 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 166,547 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 110,000 111,925 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 109,725 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 287,300 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 514,800 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 135,000 139,219 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 228,375 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 55,000 54,225 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 150,000 159,750 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 110,880 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 94,763 Service Corp. International/US sr. notes 7s, 2019 115,000 121,613 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 645,000 692,569 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 420,000 430,500 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 212,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 77,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 82,392 82,392 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 211,000 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 321,013 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 60,000 55,950 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 195,000 178,913 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 295,000 306,830 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 183,600 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 698,983 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 57,396 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 473,015 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 506,766 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 40,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 107,625 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 39,500 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 41,400 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 255,000 261,375 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 215,000 188,349 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 170,000 158,592 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 34,074 WellPoint, Inc. notes 7s, 2019 220,000 265,723 Technology (0.8%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 200,000 151,500 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 260,000 230,837 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 135,000 102,263 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 445,000 401,613 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 73,000 73,913 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 110,000 111,513 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 870,941 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 210,000 215,250 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 120,000 120,750 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 306,675 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 566,100 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 205,500 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 169,575 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 175,000 157,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 178,000 195,800 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 29,000 31,465 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 328,638 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 242,957 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 177,326 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 361,643 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 279,221 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 759,990 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 140,888 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 124,575 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 112,875 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 650,000 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 159,160 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 96,124 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 617,309 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 239,659 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 446,824 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 355,093 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 555,000 533,376 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 145,000 145,725 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 222,600 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 293,563 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 79,000 89,352 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 144,115 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 350,200 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 281,228 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 254,737 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 172,804 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 685,000 657,955 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 335,685 390,234 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 88,159 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 60,000 57,343 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 110,000 98,853 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 365,000 403,325 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 120,101 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 121,696 127,172 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 179,100 Utilities and power (1.6%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 520,000 585,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 330,000 362,175 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 90,000 83,925 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 158,661 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 77,490 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 58,407 Beaver Valley Funding Corp. sr. bonds 9s, 2017 37,000 37,558 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 454,021 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 191,592 210,751 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 207,000 224,595 Calpine Corp. 144A sr. notes 7 1/4s, 2017 536,000 558,780 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 50,000 55,450 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 133,000 156,418 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 262,744 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 350,000 365,750 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 592,533 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 415,000 519 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 761,011 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 228,422 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 147,407 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 375,000 444,330 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,700,000 1,602,250 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 174,105 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 270,000 298,350 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 357,000 390,023 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 333,213 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 196,251 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 163,547 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 461,798 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 96,300 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 65,000 69,550 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 445,363 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 135,576 138,965 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 517,000 480,352 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 81,000 78,857 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 440,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 72,150 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 290,209 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 345,004 Kansas Gas and Electric Co. bonds 5.647s, 2021 55,283 57,754 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 488,125 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 221,872 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 172,439 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 400,000 496,058 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 505,000 456,066 Nevada Power Co. mtge. notes 7 1/8s, 2019 265,000 328,196 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 186,213 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 784,613 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 414,888 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 181,602 Oncore Electric Delivery Co., LLC 144A sr. notes 4.55s, 2041 170,000 161,243 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 255,000 297,311 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 456,000 508,562 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 663,773 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 20,000 18,949 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 205,191 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 185,521 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 629,000 651,015 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 152,675 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 195,000 176,475 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,906 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 48,563 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 97,175 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 187,711 Union Electric Co. sr. notes 6.4s, 2017 320,000 375,176 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 85,854 Total corporate bonds and notes (cost $227,783,432) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (17.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, July 1, 2043 $17,000,000 $16,824,688 U.S. Government Agency Mortgage Obligations (16.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, July 1, 2028 25,000,000 25,968,750 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, August 1, 2043 38,000,000 41,333,907 6s, TBA, July 1, 2043 41,000,000 44,600,313 4s, TBA, July 1, 2043 62,000,000 64,610,783 3 1/2s, May 1, 2043 995,966 1,001,880 3 1/2s, TBA, July 1, 2043 2,000,000 2,031,250 3 1/2s, TBA, July 1, 2028 25,000,000 26,050,780 3s, TBA, July 1, 2043 4,000,000 3,911,250 Total U.S. government and agency mortgage obligations (cost $227,770,006) MORTGAGE-BACKED SECURITIES (3.5%) (a) Principal amount Value Agency collateralized mortgage obligations (0.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.019s, 2037 $258,621 $380,281 IFB Ser. 2979, Class AS, 23.568s, 2034 30,907 40,771 IFB Ser. 3072, Class SM, 23.091s, 2035 136,553 199,280 IFB Ser. 3072, Class SB, 22.944s, 2035 139,933 203,358 IFB Ser. 3249, Class PS, 21.64s, 2036 185,340 262,242 IFB Ser. 2990, Class LB, 16.454s, 2034 303,415 400,693 IFB Ser. 3708, Class SQ, IO, 6.358s, 2040 954,653 159,828 IFB Ser. 3934, Class SA, IO, 6.208s, 2041 2,690,011 515,406 IFB Ser. 4105, Class LS, IO, 5.958s, 2041 802,396 155,472 IFB Ser. 3964, Class SA, IO, 5.808s, 2041 1,694,490 232,992 Ser. 3747, Class HI, IO, 4 1/2s, 2037 86,871 9,247 Ser. 308, Class S1, 4s, 2043 (FWC) 1,090,000 246,602 Ser. 3751, Class MI, IO, 4s, 2034 906,987 14,131 Ser. 3391, PO, zero %, 2037 25,284 21,453 Ser. 3206, Class EO, PO, zero %, 2036 16,760 15,030 FRB Ser. 3117, Class AF, zero %, 2036 12,054 10,668 FRB Ser. 3326, Class WF, zero %, 2035 9,362 9,081 FRB Ser. 3036, Class AS, zero %, 2035 11,774 10,058 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 121,354 232,217 IFB Ser. 05-45, Class DA, 23.712s, 2035 584,266 898,271 IFB Ser. 07-53, Class SP, 23.492s, 2037 207,103 304,468 IFB Ser. 05-75, Class GS, 19.671s, 2035 137,399 188,424 IFB Ser. 05-106, Class JC, 19.526s, 2035 98,833 148,997 IFB Ser. 05-83, Class QP, 16.892s, 2034 56,571 74,677 IFB Ser. 404, Class S13, IO, 6.207s, 2040 1,335,477 223,492 Ser. 07-14, Class KO, PO, zero %, 2037 86,312 75,399 Ser. 06-125, Class OX, PO, zero %, 2037 9,798 8,958 Ser. 06-84, Class OT, PO, zero %, 2036 10,511 9,496 Ser. 06-46, Class OC, PO, zero %, 2036 19,818 17,616 Government National Mortgage Association IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 2,093,688 324,522 IFB Ser. 10-120, Class SB, IO, 6.008s, 2035 134,752 12,498 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 54,229 8,916 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 90,068 15,429 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,658,311 379,181 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,627,906 179,068 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,728,577 336,131 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,407,953 486,758 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 5,481,985 795,655 Ser. 06-36, Class OD, PO, zero %, 2036 10,106 9,466 Commercial mortgage-backed securities (1.9%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.857s, 2049 926,000 929,704 Ser. 07-2, Class A2, 5.634s, 2049 66,021 67,012 Ser. 06-5, Class A3, 5.39s, 2047 376,000 388,161 Ser. 05-4, Class B, 5.118s, 2045 371,000 363,580 Ser. 05-3, Class A3A, 4.621s, 2043 365,000 368,650 Ser. 07-1, Class XW, IO, 0.485s, 2049 7,648,507 68,485 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 1.033s, 2042 5,722,798 46,349 Ser. 04-5, Class XC, IO, 0.868s, 2041 5,803,317 46,136 Ser. 07-5, Class XW, IO, 0.532s, 2051 17,516,599 192,227 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 1,011,710 322 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 (F) 305,000 339,196 FRB Ser. 07-PW17, Class AJ, 6.083s, 2050 267,000 253,650 Ser. 04-PR3I, Class X1, IO, 1.074s, 2041 1,729,034 12,898 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.268s, 2038 9,764,334 169,899 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.193s, 2049 68,699,254 1,009,879 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.558s, 2049 8,020,802 96,651 Ser. 07-CD4, Class XC, IO, 0.219s, 2049 45,333,857 346,351 Ser. 07-CD5, Class XS, IO, 0.065s, 2044 2,608,004 11,370 Comm Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 348,000 289,939 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 548,000 596,964 FRB Ser. 05-LP5, Class D, 5.262s, 2043 735,000 756,503 Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 (F) 460,000 400,209 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.201s, 2046 36,552,449 458,572 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.954s, 2039 340,789 342,013 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 42,146,838 158,051 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 303,785 334,164 Ser. 03-C3, Class AX, IO, 1.56s, 2038 701,860 80 Ser. 02-CP3, Class AX, IO, 1.472s, 2035 518,483 3,101 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.073s, 2020 741,082 14,822 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 147,714 21 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.943s, 2032 56,432 29,909 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.29s, 2045 158,383,703 522,557 Ser. 07-C1, Class XC, IO, 0.17s, 2049 56,486,998 309,040 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 594,000 603,837 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.779s, 2043 9,401,532 89,832 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 301,000 311,278 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.226s, 2038 23,790,993 35,877 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 170,759 174,387 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 44,268 44,268 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 (F) 1,127,000 1,164,699 FRB Ser. 07-LD12, Class A3, 6 1/8s, 2051 741,000 770,095 FRB Ser. 04-CB9, Class B, 5.836s, 2041 329,000 336,962 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 (F) 326,000 336,049 FRB Ser. 13-C10, Class D, 4.3s, 2047 432,000 346,100 Ser. 06-LDP8, Class X, IO, 0.729s, 2045 12,473,992 187,821 Ser. 07-LDPX, Class X, IO, 0.469s, 2049 29,360,112 258,428 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 298,000 274,607 FRB Ser. 12-C8, Class D, 4.825s, 2045 528,000 471,395 FRB Ser. 12-LC9, Class E, 4.575s, 2047 110,000 90,822 FRB Ser. 12_LC9, Class D, 4.575s, 2047 350,000 304,148 Ser. 05-CB12, Class X1, IO, 0.49s, 2037 7,439,862 56,260 Ser. 06-LDP6, Class X1, IO, 0 1/4s, 2043 19,055,731 67,400 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 80,781 80,781 Ser. 99-C1, Class G, 6.41s, 2031 159,961 161,561 Ser. 98-C4, Class G, 5.6s, 2035 74,075 75,327 Ser. 98-C4, Class H, 5.6s, 2035 223,000 237,366 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.32s, 2041 (F) 486,000 576,196 Ser. 06-C7, Class A2, 5.3s, 2038 452,867 471,929 Ser. 04-C6, Class E, 5.177s, 2036 (F) 331,000 342,576 Ser. 07-C2, Class XW, IO, 0.692s, 2040 3,681,816 60,621 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.847s, 2038 7,385,841 149,054 Ser. 05-C2, Class XCL, IO, 0 1/2s, 2040 17,491,985 69,950 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 23,349,522 105,213 Ser. 06-C7, Class XCL, IO, 0.337s, 2038 13,892,968 251,880 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.388s, 2028 10,913 1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.038s, 2050 254,000 264,699 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.111s, 2039 6,309,245 50,247 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 10,545,436 106,203 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 (F) 416,000 407,586 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.506s, 2045 1,621,328 121,600 Ser. 05-C3, Class X, IO, 6.315s, 2044 512,050 29,033 Ser. 07-C5, Class X, IO, 5.896s, 2049 431,662 10,792 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 66,600 66,855 FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 590,270 594,402 FRB Ser. 07-HQ12, Class A2FX, 5.763s, 2049 (F) 268,304 277,011 Ser. 07-IQ14, Class A2, 5.61s, 2049 173,411 176,087 Ser. 07-HQ11, Class C, 5.558s, 2044 (F) 352,000 322,457 Ser. 04-T13, Class A4, 4.66s, 2045 286,904 290,493 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.391s, 2043 561,714 577,543 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.901s, 2046 3,001,488 312,575 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 404,657 60,699 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 (F) 326,000 348,252 Ser. 12-C4, Class XA, IO, 1.89s, 2045 2,518,062 302,167 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 493,000 468,202 Ser. 06-C29, IO, 0.528s, 2048 62,764,378 789,576 Ser. 07-C34, IO, 0.502s, 2046 9,341,389 113,031 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.495s, 2042 16,314,171 86,465 Ser. 06-C26, Class XC, IO, 0.105s, 2045 11,538,900 25,155 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 (F) 46,000 40,479 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 499,000 468,436 Residential mortgage-backed securities (non-agency) (1.0%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.704s, 2036 3,254,940 2,636,501 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 170,000 139,400 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 12.607s, 2037 280,416 165,445 Ser. 12-RR11, Class 9A2, 4s, 2037 112,488 112,206 Ser. 12-RR11, Class 3A2, 4s, 2036 320,962 320,160 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 263,854 263,194 Ser. 12-RR11, Class 11A2, 2.6s, 2036 1,649,933 1,014,709 Ser. 09-RR7, Class 1A7, IO, 1.779s, 2046 11,789,176 394,201 Ser. 09-RR7, Class 2A7, IO, 1.604s, 2047 12,868,193 522,449 Countrywide Home Loans FRB Ser. 07-HY3, Class 4A1, 5.452s, 2047 488,494 433,539 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.47s, 2046 798,814 675,773 Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 7,961,392 410,808 FRB Ser. 06-AR1, Class 2A1B, 1.238s, 2046 1,834,968 1,518,436 FRB Ser. 05-AR13, Class A1C3, 0.683s, 2045 691,027 539,001 FRB Ser. 05-AR17, Class A1C3, 0.673s, 2045 (F) 1,097,365 603,620 FRB Ser. 05-AR9, Class A1C3, 0.673s, 2045 769,172 661,487 FRB Ser. 05-AR15, Class A1B3, 0.533s, 2045 1,013,907 861,821 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-OA3, Class 2A, 0.919s, 2047 1,524,583 846,144 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 694,018 706,163 Ser. 07-12, Class A6, 5 1/2s, 2037 469,219 480,950 Total mortgage-backed securities (cost $41,232,262) INVESTMENT COMPANIES (0.9%) (a) Shares Value Ares Capital Corp. 984 $16,925 SPDR S&P rust 70,116 11,219,261 Total investment Companies (cost $9,257,691) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.9%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $191,450 $103,383 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 115,000 87,688 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 880,000 897,600 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,721,000 2,357,747 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,921,335 1,037,521 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 570,000 607,460 Brazil (Federal republic of) unsec. notes 10s, 2021 (Brazil) BRL 5,212 2,340,793 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 208,640 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 475,000 451,250 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 560,000 484,154 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) 980,000 1,053,500 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 200,000 204,274 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 104,300 122,161 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 790,000 754,450 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 175,000 161,000 Total foreign government and agency bonds and notes (cost $11,816,815) SENIOR LOANS (0.3%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,522 $37,522 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 964,049 850,292 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 332,227 330,981 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 185,814 185,183 First Data Corp. bank term loan FRN 4.193s, 2018 647,458 630,328 First Data Corp. bank term loan FRN 4.193s, 2017 68,903 67,404 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 141,739 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 195,000 194,086 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 172,817 172,769 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 86,829 86,857 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.72s, 2017 933,336 651,702 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 48,404 48,041 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 68,995 68,305 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 59,002 58,914 Total senior loans (cost $3,706,337) COMMODITY LINKED NOTES (0.1%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) $1,055,000 $748,206 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,055,000 749,644 Total commodity Linked Notes (cost $2,110,000) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 554 $526,560 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,920 232,366 M/I Homes, Inc. $2.438 pfd. 4,818 122,859 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 495 381,698 Total preferred stocks (cost $1,027,900) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,508 $172,567 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 271,565 United Technologies Corp. $3.75 cv. pfd. 2,600 154,336 Total convertible preferred stocks (cost $548,277) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $109,484 4.071s, 1/1/14 315,000 319,807 Total municipal bonds and notes (cost $420,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $148,281 Total convertible bonds and notes (cost $137,058) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $2,960 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 50,760 — Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (34.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.06% (AFF) 143,757,002 $143,757,002 Putnam Short Term Investment Fund 0.03% (AFF) 210,696,556 210,696,556 Putnam Cash Collateral Pool, LLC 0.15% (d) 12,549,323 12,549,323 SSgA Prime Money Market Fund 0.03% (P) 6,380,000 6,380,000 Interest in $273,658,000 joint tri-party repurchase agreement dated 6/28/13 with RBC Capital Markets, LLC due 7/1/13 - maturity value of $11,600,126 for an effective yield of 0.13% (collateralized by a mortgage backed security with a coupon rate of 4.00% and a due date of 5/20/42, valued at $279,134,184) $11,600,000 11,600,000 Straight-A Funding, LLC 144A commercial paper with effective yields ranging from 0.07% to 0.08%, July 3, 2013 6,000,000 5,999,973 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 (SEG)(SEGSF)(SEGCCS) 25,000,000 24,993,850 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.17%, October 17, 2013 (SEG) 21,376,000 21,372,623 Total short-term investments (cost $437,334,067) TOTAL INVESTMENTS Total investments (cost $1,473,923,359) (b) FORWARD CURRENCY CONTRACTS at 6/30/13 (aggregate face value $415,990,225) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/18/13 $31,924 $32,188 $(264) British Pound Sell 9/18/13 31,924 31,915 (9) Canadian Dollar Buy 7/17/13 2,818,532 2,894,112 (75,580) Canadian Dollar Sell 7/17/13 2,818,532 2,899,350 80,818 Chilean Peso Buy 7/17/13 1,599,789 1,694,069 (94,280) Chilean Peso Sell 7/17/13 1,599,789 1,630,519 30,730 Euro Buy 9/18/13 251,304 252,719 (1,415) Euro Sell 9/18/13 251,304 251,043 (261) Japanese Yen Buy 8/22/13 2,645,811 2,648,389 (2,578) Japanese Yen Sell 8/22/13 2,645,811 2,671,050 25,239 Peruvian New Sol Buy 7/17/13 1,965,924 2,114,041 (148,117) Peruvian New Sol Sell 7/17/13 1,965,924 2,062,751 96,827 Singapore Dollar Sell 8/22/13 1,839,925 1,849,165 9,240 South Korean Won Buy 8/22/13 1,209,846 1,225,278 (15,432) South Korean Won Sell 8/22/13 1,209,846 1,212,438 2,592 Swedish Krona Buy 9/18/13 575,967 588,574 (12,607) Swedish Krona Sell 9/18/13 575,967 599,733 23,766 Barclays Bank PLC Australian Dollar Sell 7/17/13 3,264,726 3,395,000 130,274 Brazilian Real Buy 7/17/13 3,754,712 4,026,967 (272,255) Brazilian Real Sell 7/17/13 3,754,712 3,898,577 143,865 British Pound Sell 9/18/13 823,631 837,154 13,523 Canadian Dollar Sell 7/17/13 714,875 704,859 (10,016) Chilean Peso Buy 7/17/13 2,403,457 2,546,722 (143,265) Chilean Peso Sell 7/17/13 2,403,457 2,462,740 59,283 Euro Buy 9/18/13 6,968,148 6,967,141 1,007 Hong Kong Dollar Buy 8/22/13 1,342,328 1,341,859 469 Indonesian Rupiah Sell 8/22/13 401,687 357,368 (44,319) Japanese Yen Buy 8/22/13 3,847,758 3,844,202 3,556 Malaysian Ringgit Buy 8/22/13 1,904,455 2,010,111 (105,656) Malaysian Ringgit Sell 8/22/13 1,904,455 1,952,106 47,651 Mexican Peso Buy 7/17/13 2,717,247 2,835,809 (118,562) Mexican Peso Sell 7/17/13 2,717,247 2,750,492 33,245 New Taiwan Dollar Buy 8/22/13 416,133 422,006 (5,873) New Taiwan Dollar Sell 8/22/13 416,133 418,827 2,694 Norwegian Krone Buy 9/18/13 1,333,998 1,333,805 193 Norwegian Krone Sell 9/18/13 1,284,992 1,357,252 72,260 Polish Zloty Buy 9/18/13 1,207,144 1,244,822 (37,678) Polish Zloty Sell 9/18/13 1,207,144 1,238,879 31,735 Singapore Dollar Sell 8/22/13 1,765,835 1,735,380 (30,455) Swedish Krona Buy 9/18/13 227,382 267,109 (39,727) Citibank, N.A. Australian Dollar Buy 7/17/13 613,169 1,057,558 (444,389) Brazilian Real Buy 7/17/13 5,545,018 6,030,096 (485,078) Brazilian Real Sell 7/17/13 5,545,018 5,919,150 374,132 British Pound Sell 9/18/13 1,399,777 1,411,476 11,699 Canadian Dollar Buy 7/17/13 5,301,916 5,483,705 (181,789) Canadian Dollar Sell 7/17/13 5,301,916 5,452,766 150,850 Danish Krone Buy 9/18/13 875,269 879,482 (4,213) Euro Buy 9/18/13 2,735,306 2,754,441 (19,135) Japanese Yen Buy 8/22/13 3,953,220 3,922,906 30,314 Japanese Yen Sell 8/22/13 3,953,220 4,050,201 96,981 Mexican Peso Buy 7/17/13 817,133 831,991 (14,858) Mexican Peso Sell 7/17/13 817,133 819,296 2,163 South African Rand Buy 7/17/13 1,171,616 1,227,439 (55,823) South African Rand Sell 7/17/13 1,171,616 1,239,112 67,496 Swedish Krona Buy 9/18/13 679,275 694,415 (15,140) Swedish Krona Sell 9/18/13 679,275 673,115 (6,160) Swiss Franc Sell 9/18/13 2,667,789 2,665,828 (1,961) Thai Baht Buy 8/22/13 1,235,652 1,301,746 (66,094) Thai Baht Sell 8/22/13 1,235,652 1,267,848 32,196 Turkish Lira Sell 9/18/13 397,699 402,718 5,019 Credit Suisse International Australian Dollar Sell 7/17/13 9,100,891 10,125,366 1,024,475 Brazilian Real Buy 7/17/13 1,806,832 1,962,033 (155,201) Brazilian Real Sell 7/17/13 1,806,832 1,878,226 71,394 British Pound Sell 9/18/13 2,861,729 2,871,583 9,854 Canadian Dollar Sell 7/17/13 532,758 511,372 (21,386) Chilean Peso Buy 7/17/13 2,002,580 2,117,433 (114,853) Chilean Peso Sell 7/17/13 2,002,580 2,049,926 47,346 Chinese Yuan Buy 8/22/13 1,649,533 1,638,257 11,276 Chinese Yuan Sell 8/22/13 1,649,533 1,641,644 (7,889) Czech Koruna Sell 9/18/13 785,034 799,903 14,869 Euro Buy 9/18/13 11,186,017 11,252,638 (66,621) Indonesian Rupiah Buy 8/22/13 411,903 418,264 (6,361) Indonesian Rupiah Sell 8/22/13 411,903 412,326 423 Japanese Yen Sell 8/22/13 3,468,951 3,638,871 169,920 Mexican Peso Buy 7/17/13 763,275 841,325 (78,050) New Taiwan Dollar Buy 8/22/13 416,133 419,649 (3,516) New Taiwan Dollar Sell 8/22/13 416,133 418,827 2,694 New Zealand Dollar Sell 7/17/13 1,109,000 1,191,608 82,608 Norwegian Krone Sell 9/18/13 552,480 509,724 (42,756) Philippine Peso Buy 8/22/13 805,867 844,217 (38,350) Philippine Peso Sell 8/22/13 805,867 823,290 17,423 Polish Zloty Buy 9/18/13 1,207,114 1,244,926 (37,812) Polish Zloty Sell 9/18/13 1,207,114 1,237,685 30,571 South African Rand Buy 7/17/13 1,667,263 1,717,954 (50,691) South African Rand Sell 7/17/13 1,667,263 1,733,778 66,515 Swedish Krona Buy 9/18/13 1,313,625 1,331,573 (17,948) Swedish Krona Sell 9/18/13 1,313,625 1,368,164 54,539 Swiss Franc Sell 9/18/13 1,610,039 1,604,887 (5,152) Turkish Lira Sell 9/18/13 397,699 402,948 5,249 Deutsche Bank AG Australian Dollar Buy 7/17/13 6,782,230 7,813,830 (1,031,600) Brazilian Real Buy 7/17/13 1,169,121 1,283,945 (114,824) Brazilian Real Sell 7/17/13 1,169,121 1,215,155 46,034 British Pound Sell 9/18/13 1,333,953 1,345,392 11,439 Canadian Dollar Sell 7/17/13 807,263 859,452 52,189 Euro Buy 9/18/13 1,437,640 1,436,158 1,482 Euro Sell 9/18/13 1,437,640 1,446,150 8,510 Japanese Yen Buy 8/22/13 3,598,461 3,560,323 38,138 Japanese Yen Sell 8/22/13 3,593,327 3,653,842 60,515 Mexican Peso Buy 7/17/13 1,535,035 1,611,251 (76,216) Mexican Peso Sell 7/17/13 1,535,035 1,555,601 20,566 Norwegian Krone Buy 9/18/13 339,644 354,365 (14,721) Polish Zloty Buy 9/18/13 521,203 529,308 (8,105) Polish Zloty Sell 9/18/13 521,203 531,102 9,899 Swedish Krona Buy 9/18/13 1,354,413 1,342,254 12,159 Swedish Krona Sell 9/18/13 1,354,413 1,384,423 30,010 Swiss Franc Buy 9/18/13 945,555 942,798 2,757 Swiss Franc Sell 9/18/13 945,555 944,844 (711) Goldman Sachs International Australian Dollar Buy 7/17/13 1,807,535 2,043,498 (235,963) British Pound Buy 9/18/13 39,829 39,817 12 British Pound Sell 9/18/13 39,829 40,175 346 Canadian Dollar Buy 7/17/13 5,306,573 5,452,816 (146,243) Canadian Dollar Sell 7/17/13 5,325,203 5,446,808 121,605 Euro Buy 9/18/13 1,541,678 1,553,817 (12,139) Euro Sell 9/18/13 1,541,678 1,551,265 9,587 Japanese Yen Buy 8/22/13 1,631,466 1,560,627 70,839 Norwegian Krone Buy 9/18/13 949,486 990,461 (40,975) HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 3,065,117 3,369,773 (304,656) Australian Dollar Sell 7/17/13 3,065,117 3,187,046 121,929 British Pound Sell 9/18/13 223,314 234,808 11,494 Canadian Dollar Sell 7/17/13 1,406,652 1,417,611 10,959 Euro Sell 9/18/13 2,771,895 2,760,392 (11,503) Indian Rupee Buy 8/22/13 778,250 855,228 (76,978) Indian Rupee Sell 8/22/13 778,250 816,041 37,791 Indonesian Rupiah Sell 8/22/13 401,687 383,451 (18,236) Japanese Yen Buy 8/22/13 131,029 47,172 83,857 Norwegian Krone Buy 9/18/13 1,340,188 1,325,578 14,610 Philippine Peso Buy 8/22/13 737,501 776,488 (38,987) Philippine Peso Sell 8/22/13 737,501 747,548 10,047 Polish Zloty Buy 9/18/13 399,146 414,624 (15,478) Polish Zloty Sell 9/18/13 399,146 410,536 11,390 South African Rand Buy 7/17/13 1,171,616 1,226,960 (55,344) South African Rand Sell 7/17/13 1,171,616 1,238,592 66,976 Swedish Krona Buy 9/18/13 1,306,420 1,359,180 (52,760) Swedish Krona Sell 9/18/13 1,306,420 1,294,558 (11,862) Thai Baht Buy 8/22/13 403,544 425,216 (21,672) Thai Baht Sell 8/22/13 403,544 409,967 6,423 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 702,606 1,045,537 (342,931) Brazilian Real Buy 7/17/13 3,177,744 3,409,532 (231,788) Brazilian Real Sell 7/17/13 3,177,744 3,331,772 154,028 British Pound Buy 9/18/13 5,665,236 5,714,082 (48,846) Canadian Dollar Sell 7/17/13 1,855,765 1,876,855 21,090 Chilean Peso Buy 7/17/13 1,821,845 1,917,248 (95,403) Chilean Peso Sell 7/17/13 1,821,845 1,842,154 20,309 Chinese Yuan Buy 8/22/13 981,296 973,913 7,383 Chinese Yuan Sell 8/22/13 981,296 976,484 (4,812) Czech Koruna Sell 9/18/13 785,039 798,584 13,545 Euro Sell 9/18/13 8,500,190 8,530,337 30,147 Japanese Yen Buy 8/22/13 2,616,550 2,577,672 38,878 Malaysian Ringgit Buy 8/22/13 1,406,173 1,453,955 (47,782) Malaysian Ringgit Sell 8/22/13 1,406,173 1,442,624 36,451 Mexican Peso Buy 7/17/13 2,739,321 2,874,395 (135,074) Mexican Peso Sell 7/17/13 2,739,321 2,805,754 66,433 New Taiwan Dollar Buy 8/22/13 416,133 423,750 (7,617) New Taiwan Dollar Sell 8/22/13 416,133 419,109 2,976 Norwegian Krone Buy 9/18/13 672,704 645,682 27,022 Polish Zloty Buy 9/18/13 408,851 414,877 (6,026) Polish Zloty Sell 9/18/13 408,851 416,883 8,032 Russian Ruble Buy 9/18/13 401,978 407,827 (5,849) Russian Ruble Sell 9/18/13 401,978 402,526 548 Singapore Dollar Sell 8/22/13 3,057,073 3,052,797 (4,276) South African Rand Buy 7/17/13 412,268 409,054 3,214 South African Rand Sell 7/17/13 412,268 407,591 (4,677) South Korean Won Buy 8/22/13 1,219,858 1,234,904 (15,046) South Korean Won Sell 8/22/13 1,219,858 1,223,169 3,311 Swedish Krona Buy 9/18/13 575,967 598,337 (22,370) State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 2,640,868 2,726,674 (85,806) Australian Dollar Sell 7/17/13 2,640,868 2,705,926 65,058 Brazilian Real Buy 7/17/13 2,444,587 2,608,727 (164,140) Brazilian Real Sell 7/17/13 2,444,587 2,522,616 78,029 British Pound Sell 9/18/13 1,279,988 1,295,880 15,892 Canadian Dollar Sell 7/17/13 194,663 149,689 (44,974) Chilean Peso Buy 7/17/13 1,813,218 1,915,479 (102,261) Chilean Peso Sell 7/17/13 1,813,218 1,833,335 20,117 Colombian Peso Buy 7/17/13 1,633,483 1,705,216 (71,733) Colombian Peso Sell 7/17/13 1,633,483 1,659,174 25,691 Czech Koruna Sell 9/18/13 785,039 798,747 13,708 Euro Buy 9/18/13 69,271 82,384 (13,113) Japanese Yen Buy 8/22/13 4,889,409 4,871,691 17,718 Japanese Yen Sell 8/22/13 4,889,409 4,929,450 40,041 Mexican Peso Buy 7/17/13 763,275 831,603 (68,328) Norwegian Krone Buy 9/18/13 656,599 684,950 (28,351) Polish Zloty Buy 9/18/13 407,204 415,457 (8,253) Polish Zloty Sell 9/18/13 407,204 413,336 6,132 Singapore Dollar Sell 8/22/13 3,253,461 3,251,331 (2,130) South Korean Won Buy 8/22/13 808,174 807,116 1,058 South Korean Won Sell 8/22/13 808,174 796,349 (11,825) Swedish Krona Buy 9/18/13 36,575 74,955 (38,380) Swiss Franc Buy 9/18/13 945,661 942,705 2,956 Swiss Franc Sell 9/18/13 945,661 945,030 (631) UBS AG Australian Dollar Buy 7/17/13 1,481,492 2,176,545 (695,053) British Pound Buy 9/18/13 605,638 605,476 162 British Pound Sell 9/18/13 605,638 610,779 5,141 Canadian Dollar Sell 7/17/13 771,144 809,259 38,115 Chilean Peso Buy 7/17/13 1,602,022 1,690,319 (88,297) Chilean Peso Sell 7/17/13 1,602,022 1,634,100 32,078 Euro Buy 9/18/13 13,852,963 13,936,003 (83,040) Japanese Yen Sell 8/22/13 3,593,334 3,717,654 124,320 Mexican Peso Buy 7/17/13 2,300,191 2,413,414 (113,223) Mexican Peso Sell 7/17/13 2,300,191 2,344,853 44,662 New Taiwan Dollar Buy 8/22/13 320,962 327,051 (6,089) New Taiwan Dollar Sell 8/22/13 320,962 323,421 2,459 Norwegian Krone Buy 9/18/13 942,820 987,532 (44,712) Philippine Peso Buy 8/22/13 808,282 840,134 (31,852) Philippine Peso Sell 8/22/13 808,282 826,902 18,620 Polish Zloty Buy 9/18/13 798,293 829,247 (30,954) Polish Zloty Sell 9/18/13 798,293 821,937 23,644 Russian Ruble Buy 9/18/13 396,328 402,233 (5,905) Russian Ruble Sell 9/18/13 396,328 396,848 520 Singapore Dollar Sell 8/22/13 2,074,186 2,064,626 (9,560) Swedish Krona Buy 9/18/13 1,536,557 1,522,750 13,807 Swedish Krona Sell 9/18/13 1,536,557 1,577,667 41,110 Swiss Franc Buy 9/18/13 892,794 891,086 1,708 WestPac Banking Corp. Australian Dollar Buy 7/17/13 3,881,185 4,190,087 (308,902) Australian Dollar Sell 7/17/13 3,881,184 4,079,866 198,682 British Pound Buy 9/18/13 50,014 50,428 (414) British Pound Sell 9/18/13 50,014 49,999 (15) Canadian Dollar Sell 7/17/13 682,368 665,759 (16,609) Euro Sell 9/18/13 13,106,603 13,180,159 73,556 Japanese Yen Buy 8/22/13 3,874,572 3,804,226 70,346 Japanese Yen Sell 8/22/13 3,874,572 3,955,815 81,243 Mexican Peso Buy 7/17/13 1,339,016 1,416,424 (77,408) Mexican Peso Sell 7/17/13 1,339,011 1,361,949 22,938 Total FUTURES CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 354 $11,971,166 Sep-13 $489,583 FTSE 100 Index (Short) 100 9,371,331 Sep-13 178,607 MSCI EAFE Index Mini (Short) 70 5,738,950 Sep-13 2,890 NASDAQ 100 Index E-Mini (Short) 196 11,372,900 Sep-13 53,116 OMXS 30 Index (Short) 129 2,212,646 Jul-13 86,563 Russell 2000 Index Mini (Short) 197 19,201,590 Sep-13 (50,504) S&P 500 Index (Long) 23 9,195,975 Sep-13 (26,824) S&P 500 Index E-Mini (Long) 2,099 167,846,535 Sep-13 (347,971) S&P 500 Index E-Mini (Short) 244 19,511,460 Sep-13 56,242 S&P Mid Cap 400 Index E-Mini (Long) 319 36,937,010 Sep-13 213,032 SGX MSCI Singapore Index (Short) 15 836,450 Jul-13 (24,923) SPI 200 Index (Long) 252 27,477,379 Sep-13 56,580 SPI 200 Index (Short) 20 2,180,744 Sep-13 (4,655) Tokyo Price Index (Short) 62 7,070,175 Sep-13 (107,178) U.S. Treasury Bond 30 yr (Long) 168 22,821,750 Sep-13 (735,319) U.S. Treasury Bond Ultra 30 yr (Long) 54 7,954,875 Sep-13 (288,400) U.S. Treasury Bond 30 yr (Short) 1 135,844 Sep-13 4,373 U.S. Treasury Note 2 yr (Long) 192 42,240,000 Sep-13 (53,490) U.S. Treasury Note 2 yr (Short) 151 33,220,000 Sep-13 42,182 U.S. Treasury Note 5 yr (Long) 457 55,318,422 Sep-13 (653,954) U.S. Treasury Note 5 yr (Short) 11 1,331,516 Sep-13 15,362 U.S. Treasury Note 10 yr (Long) 168 21,262,500 Sep-13 (451,819) U.S. Treasury Note 10 yr (Short) 57 7,214,063 Sep-13 178,345 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds receivable $82,192,265) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3 1/2s, July 1, 2028 $25,000,000 7/18/13 $25,968,750 Federal National Mortgage Association, 6s, August 1, 2043 3,000,000 8/12/13 3,262,500 Federal National Mortgage Association, 6s, July 1, 2043 41,000,000 7/15/13 44,600,313 Federal National Mortgage Association, 4s, July 1, 2043 4,000,000 7/15/13 4,166,250 Federal National Mortgage Association, 3 1/2s, July 1, 2028 1,000,000 7/18/13 1,042,539 Federal National Mortgage Association, 3s, July 1, 2043 3,000,000 7/15/13 2,933,436 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $9,569,000 (E) $1,147 9/18/23 2.20% 3 month USD-LIBOR-BBA $508,591 65,069,000 (E) 4,740 9/18/15 0.45% 3 month USD-LIBOR-BBA 190,187 17,649,000 (E) 12,305 9/18/18 1.15% 3 month USD-LIBOR-BBA 478,415 1,769,000 (E) 9,780 9/18/43 3.15% 3 month USD-LIBOR-BBA 123,686 Barclays Bank PLC 4,183,000 (E) (5,835) 9/18/15 0.45% 3 month USD-LIBOR-BBA 6,087 3,729,000 (E) 50,826 9/18/23 3 month USD-LIBOR-BBA 2.20% (146,924) GBP 2,430,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (295,727) Citibank, N.A. $2,741,000 (E) (7,274) 9/18/43 3 month USD-LIBOR-BBA 3.15% (183,767) 30,000,000 (E) 7,697 9/18/15 3 month USD-LIBOR-BBA 0.45% (77,803) 20,100,000 (E) 51,312 9/18/18 3 month USD-LIBOR-BBA 1.15% (479,529) 7,000,000 (E) 43,913 9/18/23 3 month USD-LIBOR-BBA 2.20% (327,297) Credit Suisse International 159,000 (E) (2) 9/18/15 3 month USD-LIBOR-BBA 0.45% (455) 2,367,000 (E) 40,183 9/18/23 3 month USD-LIBOR-BBA 2.20% (85,339) 4,063,000 (E) 33,576 9/18/18 3 month USD-LIBOR-BBA 1.15% (73,728) 400,000 (E) 6,200 9/18/43 3 month USD-LIBOR-BBA 3.15% (19,556) 1,208,000 (E) 447 9/18/23 2.20% 3 month USD-LIBOR-BBA 64,508 2,568,000 (E) (3,826) 9/18/15 0.45% 3 month USD-LIBOR-BBA 3,492 604,000 (E) 4,450 9/18/43 3.15% 3 month USD-LIBOR-BBA 43,341 Goldman Sachs International 1,232,000 (E) (2,375) 9/18/18 1.15% 3 month USD-LIBOR-BBA 30,162 1,875,000 (E) (10,888) 9/18/23 2.20% 3 month USD-LIBOR-BBA 88,544 96,000 (E) (462) 9/18/43 3.15% 3 month USD-LIBOR-BBA 5,719 5,667,000 (E) 517 9/18/15 3 month USD-LIBOR-BBA 0.45% (15,634) GBP 2,430,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 15,241 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum depreciation $4,800,000 (E) $(258,279) 9/18/23 2.20% 3 month USD-LIBOR-BBA $(3,735) 3,700,000 (E) (99,195) 9/18/18 1.15% 3 month USD-LIBOR-BBA (1,478) 833,000 (E) (48,373) 9/18/23 2.20% 3 month USD-LIBOR-BBA (4,200) 1,450,000 (E) (5,340) 9/18/15 0.45% 3 month USD-LIBOR-BBA (1,207) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $323,664 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools $8,349 Barclays Bank PLC 102,341 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,749 4,596,174 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 92,206 961,159 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,282 13,601 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 157 74,374 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (258) 4,700,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (173,002) 39,033 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 38 562,187 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,278 94,249 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 106 712,425 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (3,951) 1,468,215 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,418 882,713 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 852 158,672 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 178 514,988 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 578 373,416 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 419 12,705 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 9 13,023 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (45) 786,279 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,732) 439,417 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 305 561,566 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 1,951 313,914 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools (218) 123,260 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (749) 61,555 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (374) 61,555 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (374) 323,664 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 8,349 123,561 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (751) 321,017 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,950) 123,561 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (751) 2,894 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10) 85,874 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 83 249,890 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (868) 246,670 (559) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,057) 140,355 66 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (79) Citibank, N.A. 678,624 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 655 663,568 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 641 baskets 501 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (966,662) units 11,544 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index 805,262 Credit Suisse International $3,846,461 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools (21,339) 323,664 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 8,349 841,681 22,489 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 6,716 Goldman Sachs International 356,523 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,414 2,690,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 69,886 2,017,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 50,417 63,232 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 730 124,279 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,493 124,255 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,205 254,224 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,345 254,224 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,345 2,879,209 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 57,761 570,671 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,721 1,027,298 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,609 1,062,180 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 27,399 241,997 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 6,242 81,608 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,637 5,209 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 60 138,785 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,580 1,363,062 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 30,116 421,907 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,464 68,152 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (237) 81,753 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (284) 1,437,471 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 28,838 1,508,458 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,242) 25,756 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (297) 25,256 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 384 323,664 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 8,349 596,324 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,963 142,292 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (3,670) GBP 1,163,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (15,106) GBP 1,163,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (17,689) GBP 2,326,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (70,755) GBP 1,163,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (35,377) GBP 1,163,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (17,689) JPMorgan Chase Bank N.A. $375,771 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 9,696 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $1,504 $22,000 5/11/63 300 bp $(690) CMBX NA BBB Index BBB-/P 2,953 49,000 5/11/63 300 bp (1,932) CMBX NA BBB Index BBB-/P 6,050 98,000 5/11/63 300 bp (3,721) CMBX NA BBB Index BBB-/P 5,757 101,000 5/11/63 300 bp (4,313) Barclays Bank PLC NA IG Series 20 Index BBB+/P (43,257) 2,920,000 6/20/18 100 bp (24,961) NA IG Series 20 Index BBB+/P (10,563) 2,915,000 6/20/18 100 bp 7,702 Citibank, N.A. EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (9,923) NA IG Series 20 Index BBB+/P (42,810) 8,770,000 6/20/18 100 bp 13,259 Credit Suisse International CMBX NA BBB Index BBB-/P 382 13,000 5/11/63 300 bp (914) CMBX NA BBB Index BBB-/P 4,171 43,000 5/11/63 300 bp (116) CMBX NA BBB Index BBB-/P 5,256 43,000 5/11/63 300 bp 969 CMBX NA BBB Index BBB-/P 861 45,000 5/11/63 300 bp (3,625) CMBX NA BBB Index BBB-/P 388 50,000 5/11/63 300 bp (4,597) CMBX NA BBB Index BBB-/P 5,492 69,000 5/11/63 300 bp (1,387) CMBX NA BBB Index BBB-/P 8,342 86,000 5/11/63 300 bp (233) CMBX NA BBB Index BBB-/P 9,717 86,000 5/11/63 300 bp 1,143 CMBX NA BBB Index BBB-/P 7,022 88,000 5/11/63 300 bp (1,752) CMBX NA BBB Index BBB-/P 5,855 89,000 5/11/63 300 bp (3,019) CMBX NA BBB Index BBB-/P 1,367 89,000 5/11/63 300 bp (7,506) CMBX NA BBB Index BBB-/P 6,891 89,000 5/11/63 300 bp (1,982) CMBX NA BBB Index BBB-/P 2,738 90,000 5/11/63 300 bp (6,235) CMBX NA BBB Index BBB-/P 1,586 90,000 5/11/63 300 bp (7,387) CMBX NA BBB Index BBB-/P 7,212 99,000 5/11/63 300 bp (2,659) CMBX NA BBB Index BBB-/P 1,161 100,000 5/11/63 300 bp (8,809) CMBX NA BBB Index BBB-/P 11,036 144,000 5/11/63 300 bp (3,321) CMBX NA BBB Index BBB-/P 9,151 223,000 5/11/63 300 bp (13,082) NA HY Series 20 Index B+/P (960,553) 24,395,000 6/20/18 500 bp (198,995) NA IG Series 20 Index BBB+/P (12,484) 2,525,000 6/20/18 100 bp 3,336 Deutsche Bank AG EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (48,294) NA HY Series 20 Index B+/P (981,553) 29,914,000 6/20/18 500 bp (47,272) NA IG Series 20 Index BBB+/P (21,673) 2,970,000 6/20/18 100 bp (3,064) NA IG Series 20 Index BBB+/P (1,720) 510,000 6/20/18 100 bp 1,475 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B+/P — EUR 580,000 9/20/13 715 bp 14,050 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 535 bp 13,094 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 800,000 9/20/13 477 bp 11,501 Goldman Sachs International NA IG Series 20 Index BBB+/P (10,497) $1,890,000 6/20/18 100 bp 1,344 NA IG Series 20 Index BBB+/P (2,776) 505,000 6/20/18 100 bp 388 CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — 605,000 9/20/13 495 bp 7,437 JPMorgan Chase Bank N.A. NA HY Series 20 Index B+/P (225,184) 6,798,000 6/20/18 500 bp (12,965) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at June 30, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,261,652,577. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,481,379,988, resulting in gross unrealized appreciation and depreciation of $133,755,263 and $28,076,507, respectively, or net unrealized appreciation of $105,678,756. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $296,854,200 $153,649,928 $306,747,126 $202,556 $143,757,002 Putnam Short Term Investment Fund * — 301,365,397 90,668,841 35,687 210,696,556 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $12,258,494. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $12,549,323, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $349,017,299 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,338,184 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,220,534 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $3,971,808. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $23,129,917 $8,155,834 $— Capital goods 36,396,499 5,933,666 — Communication services 24,738,369 4,801,431 — Conglomerates 10,309,387 1,536,242 — Consumer cyclicals 58,055,191 14,999,262 — Consumer staples 49,436,868 12,619,811 3,739 Energy 46,960,939 6,122,183 — Financials 86,891,310 24,844,707 — Health care 68,136,582 10,689,855 — Technology 90,782,335 5,384,687 — Transportation 6,146,274 2,698,581 — Utilities and power 9,915,368 3,658,554 — Total common stocks Commodity linked notes — 1,497,850 — Convertible bonds and notes — 148,281 — Convertible preferred stocks 154,336 444,132 — Corporate bonds and notes — 236,790,493 — Foreign government and agency bonds and notes — 10,871,621 — Investment companies 11,236,186 — — Mortgage-backed securities — 44,665,469 — Municipal bonds and notes — 429,291 — Preferred stocks — 1,263,483 — Senior loans — 3,524,123 — U.S. government and agency mortgage obligations — 226,333,601 — Warrants — 2,960 — Short-term investments 360,833,558 76,515,769 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(2,939,589) $— Futures contracts (1,368,162) — — TBA sale commitments — (81,973,788) — Interest rate swap contracts — 16,350 — Total return swap contracts — (24,928) — Credit default contracts — 1,907,062 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $2,099,399 $192,337 Foreign exchange contracts 5,573,414 8,513,003 Equity contracts 1,944,835 1,528,717 Interest rate contracts 2,716,925 4,506,823 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 7,000 Forward currency contracts (contract amount) $527,700,000 OTC interest rate swap contracts (notional) $196,900,000 Centrally cleared interest rate swap contracts (notional) $3,300,000 OTC total return swap contracts (notional) $176,500,000 OTC credit default swap contracts (notional) $90,700,000 Warrants (number of warrants) $52,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
